     Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 1 of 77



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


LAWRENCE ROUGIER, Individually and on         Case No. 4:17-cv-2399
Behalf of All Others Similarly Situated,

                          Plaintiff,          CLASS ACTION

v.

APPLIED OPTOELECTRONICS, INC., CHIH-           JURY TRIAL DEMANDED
HSIANG (THOMPSON) LIN, and STEFAN J.
MURRY,

                          Defendants.



        SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
            FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 2 of 77



       Court-appointed lead plaintiff Lawrence Rougier (“Lead Plaintiff”) and plaintiffs Richard

Hamilton, Kenneth X. Luthy, Roy H. Cetlin, and John Kugel (and together with Lead Plaintiff,

“Plaintiffs”) bring this action pursuant to Sections 10(b) and 20(a) of the Securities Exchange Act

of 1934 (the “Exchange Act”), individually and on behalf of all other persons or entities who

purchased or otherwise acquired publicly-traded common stock and/or call options of Applied

Optoelectronics, Inc. (“AOI,” “Applied Optoelectronics,” or the “Company”) or sold put options

of Applied Optoelectronics from February 23, 2017 through February 21, 2018, both dates

inclusive (the “Class Period”) and were damaged thereby (the “Class”).

       Plaintiffs allege in this Second Consolidated Amended Complaint (the “Complaint”) the

following based upon personal knowledge as to Plaintiffs and Plaintiffs’ own acts, and upon

information and belief as to all other matters based on the investigation conducted by and through

Plaintiffs’ undersigned attorneys. This investigation included, among other things, a review and

analysis of: (i) AOI’s public filings with the Securities and Exchange Commission (“SEC”); (ii)

presentations, press releases, and reports; (iii) transcripts of AOI conference calls with analysts

and investors; (iv) securities analysts’ reports and advisories concerning the Company; (v) news

and media reports concerning the Company; (vi) interviews of confidential witnesses with personal

knowledge of relevant facts; and, (vii) information readily obtainable on the internet.

       Plaintiffs believe that evidentiary support will exist for the allegations set forth herein after

a reasonable opportunity for discovery. Most of the facts supporting the allegations contained

herein are known only to the defendants or are exclusively within their control.

       I.      SUMMARY OF THE ACTION

       1.      AOI is a manufacturer of optical transceivers, which connect computer servers at

massive data centers that communicate to personal computers, mobile phones, and other connected


                                                  1
       Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 3 of 77



devices. AOI makes its transceiver components, including lasers to chips, in-house at far-flung

factories in Texas, China, and Taiwan.

           2.       The Company sells nearly all of its products to a small group of technology giants

like Facebook, Microsoft, and Amazon, which operate so-called “hyperscale data centers.”

Amazon is AOI’s biggest customer, representing 68% of AOI’s revenue from its biggest, data

center business segment. These companies’ demand for data technology is insatiable. As

consumers’ and businesses’ data consumption has risen, data center customers have demanded

faster transceiver technology at lower prices and in greater volumes than ever before.

           3.       Throughout the Class Period, AOI presented itself as having a significant

competitive advantage over other transceiver manufacturers that better positioned it to fulfill

growing customer demands.                Specifically, Defendants regularly touted the Company as a

“vertically integrated” Company that could easily transition from older technology to newer

technology because of its ability to manufacture these transceiver components in its own

facilities—rather than acquiring major components from other suppliers, allowing AOI to

transition seamlessly from slower “40G” transceivers to faster “100G” transceivers.                 As

Defendants stated on February 23, 2017:

           Our ability to internally manufacture lasers and light engines combined with our
           ability to quickly transition production between 40G and 100G products provides
           us with cost-leadership advantages, a faster time to market and the ability to
           quickly scale and adjust our throughput to meet growing demand.1

           4.       This action arises out of Defendants’ year-long campaign to deceive investors about

AOI’s ability to transition its manufacturing to cutting-edge versions of optical transceivers and

the future revenue it would get from sales of those transceivers to its largest customer, Amazon.

In fact, the Company’s factories never could transition from making older technology to new


1
    Except where otherwise noted, all emphasis in quotations is added.

                                                           2
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 4 of 77



technology as quickly as Defendants represented. Contrary to Defendants’ repeated

representations, Amazon had already told AOI, via detailed sales forecasts early on in the Class

Period, that it was not going to purchase the large quantities of the product that Defendants had

told investors to expect.

       5.      In May 2017, Defendants—who possessed sales forecasts for its biggest customers’

future demands—falsely asserted that its three largest customers’ demand would continue

unabated, when in fact its biggest customer’s forecasts contradicted this assertion. Defendant

Murry stated at the time that “right now, we’re using every device that we can make in our

internal production, basically. And given the forecast that we see from the customers, I don’t

see that situation changing. . . .” Defendants further claimed that they knew what to expect from

AOI’s customers, responding to analysts, “[D]o we have good visibility into our customers? And

I think the answer is yes.”

       6.      The above statements, along with others like it made during the Class Period, were

false and Defendants knew it. As Defendants knew from the beginning of the Class Period but

concealed from investors, Amazon had decreased its projected sales and AOI was scrambling to

remediate pressing operational challenges associated with the transition to 100G technology,

which they either downplayed or did not disclose at all to investors.

       7.      Moreover, Defendants were well aware of—but dismissed out of hand—the

growing threat from competitors who had opted against the vertical integration model. Those

competitors—including in particular the companies MACOM and Fabrinet—were engaged in

what is called the merchant model, whereby they acquired components of transceivers from

multiple companies to make their own transceivers for their customers. Defendants said, without

basis, that the merchant model posed no threat to their business.



                                                 3
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 5 of 77



       8.      In fact, Defendants already knew, from the detailed sales forecasts Amazon

provided to the Company, among other sources, that Amazon’s turn to other manufacturers using

the merchant model—and away from the Company—was well underway.

       9.      During an August 3, 2017 earnings call, Defendants would begin to reveal the truth.

Specifically, during the August 3 call, Defendants admitted that their supposedly “quick[]

transition” from 40G to 100G transceivers was not so “quick” after all. They specified for the first

time that “change-over time” on the product lines was six weeks:

       [T]here’s about a 6-week time from when we produce a laser to when [it] actually
       gets shipped out as a transceiver. And so the time to actually shift over the
       production is not long, but the time to – between doing that shift and when you start
       to see the end product transceivers coming-out is about 6 weeks.

       10.     At that time, AOI also disclosed that sales from Amazon had sagged significantly,

and that Amazon was continuing to buy AOI’s 40G transceivers rather than the Company’s 100G

transceivers. Instead of acknowledging that the decline in Amazon revenue represented the new

normal for AOI, Defendants conjured up a false excuse, blaming Amazon for lagging in adapting

to the new technology, and reassuring investors that higher sales of 100G transceivers to Amazon

would be coming soon. In August 2017, they reiterated that they expected to see “a resumption of

growth from our largest customer”—Amazon—based on a supposed “significant amount of

committed orders and a good forecast from all 3 of our customers.” In fact, as would later be

revealed, Amazon was sharply cutting all of its purchases from AOI because it had turned to new

sources for transceivers.

       11.     An October 12, 2017 earnings announcement further shocked the market when

Defendant Murry admitted that—contrary to AOI’s persistent representations that Amazon’s

forecasted demand for 100G was strong—that Amazon had lowered its overall demand for both

40G and 100G. Indeed, revenue from Amazon fell from 47% of AOI’s total revenue to a mere

                                                 4
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 6 of 77



10%. On that news, AOI’s share price plummeted by over 20% to a closing price of $47.01 on

October 13, 2017, on heavy trading volume.

       12.     In February 2018, the full truth became known when AOI announced that it had

actually fallen behind in its transition from 40G to 100G due to “customer-specific” issues, i.e. a

collapse in Amazon purchases. 40G data center revenue rose from 41% of data center revenues in

Q3 to 58% in Q4, while 100G data center revenue—supposedly the future for the Company—fell

from 56% to 35%. On this news, AOI’s shares fell $7.04 from a close of $34.55 on February 21,

2018 to a close of $27.51 on February 22, 2018.

       13.     Defendants knew that their statements about the benefits of the vertical integration

model and their representations about the prospects for future sales of 100G transceivers to

Amazon were false and misleading.         As confidential witnesses have reported, Defendants

micromanaged the manufacturing process, which was rife with problems reported up to AOI’s C-

Suite. They kept a keen eye on sales through weekly meetings and internal reports from the SAP

system, among other sources. Defendants also told investors that they had significant visibility into

their customers’ needs, and in fact Amazon repeatedly told Defendants what future volumes of

transceivers it would need via periodic forecasts and minimum contractual purchases.

       14.     With respect to the vertical integration model, confidential witnesses stated that

AOI was facing at least two known but undisclosed challenges. First, there were known,

undisclosed difficulties in achieving high-quality products in sufficient volumes to satisfy

customer demands. Moreover, while AOI repeatedly indicated that its success manufacturing large

volumes of 40G transceivers portended immediate success with 100G, in fact the improvements

the Company was able to make in its “yield rate” for 40G transceivers—i.e. the factory was able

to produce chips at close to its maximum theoretical production capacity—were hard won, and not



                                                  5
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 7 of 77



replicated with the newer and more challenging 100G technology.

       15.     There were also known but undisclosed issues with operations and quality control.

In its rush to bring products to market, AOI was cutting corners in manufacturing and quality

assurance. For example, instead of having a dedicated team of quality assurance inspectors for

completed transceivers, the Company relegated that task to research and development engineers,

who were overworked and not specifically trained for that responsibility. These sloppy practices

led to essential customers, including Amazon receiving faulty test batches of new products.

       16.     While all of these undisclosed issues put AOI on unsteady footing in an increasingly

competitive market, Defendants did not disclose these materialized risks to investors.

       17.     In spite of all these true facts—delays in transitioning to 100G manufacturing,

quality assurance issues, and declining forecasted Amazon demand caused by production problems

and “merchant model” competition—Defendants nevertheless continued to paint a false rosy

picture of AOI’s vertically integrated manufacturing operations and its expectations for a recovery

in sales from Amazon.

       18.     Defendants Lin and Murry had a clear motive for continuing to misrepresent the

state of the Company. They sold shares for significant profits at pivotal points during the Class

Period, either with no 10b5-1 trading plan in place, or with 10b5-1 trading plans entered into

during the Class Period. Defendant Lin generated proceeds of approximately $729,000 (making

a profit of approximately $642,000) from sales during the Class Period. Defendant Murry

generated proceeds of approximately $630,000 (making a profit of well over $218,000).

       19.     As is set forth below, Defendants’ statements and omissions were false and

misleading, and caused damage to Plaintiffs.




                                                6
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 8 of 77



       II.     JURISDICTION AND VENUE

       20.     The federal law claims asserted herein arise under and pursuant to Sections 10(b)

and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated

thereunder by the SEC (17 C.F.R. § 240.10b-5).

       21.     This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa.).

       22.     Venue is proper in this District pursuant to Section 27 of the Exchange Act and

28 U.S.C. § 1391(b) because certain of the acts alleged herein, including the preparation and

dissemination of material false and/or misleading information, occurred in this District.

       23.     In connection with the acts alleged herein, Defendants, directly or indirectly, used

the means and instrumentalities of interstate commerce, including but not limited to the mails,

interstate telephone communications, and the facilities of a national securities exchange.

       III.    PARTIES

               A. Plaintiffs

       24.     Court-appointed Lead Plaintiff Lawrence Rougier, as set forth in his certification

and transactions supporting the motion for consolidation of related actions, appointment as Lead

Plaintiff, and for approval of selection counsel, Dkts. 9-2, 9-3 and 9-4, purchased AOI securities

at artificially-inflated prices during the Class Period and, as a result, was damaged thereby.

       25.     Plaintiff Richard Hamilton, as set forth in his accompanying Certification,

transacted in the Company’s securities at artificially-inflated prices during the Class Period and

was damaged upon the revelations alleged herein.




                                                 7
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 9 of 77



       26.     Plaintiff Kenneth X. Luthy, as set forth in his accompanying Certification,

transacted in the Company’s securities at artificially-inflated prices during the Class Period and

was damaged upon revelations alleged herein.

       27.     Plaintiff Roy H. Cetlin, as set forth in his accompanying Certification, transacted

in the Company’s securities at artificially-inflated prices during the Class Period and was damaged

upon the revelations alleged herein.

       28.     Plaintiff John Kugel, as set forth in his accompanying Certification, transacted in

the Company’s securities at artificially-inflated prices during the Class Period and was damaged

upon the revelations alleged herein.

               B. The Corporate Defendant

       29.     Defendant Applied Optoelectronics was incorporated in the State of Texas in 1997

and converted to a Delaware corporation in March of 2013. The Company’s principal executive

offices are located at 13139 Jess Pirtle Blvd., Sugar Land, Texas, 77478. Applied Optoelectronics’

common stock trades on the NASDAQ under the ticker symbol “AAOI.”

               C. The Individual Defendants

       30.     Defendant Chih-Hsiang (Thompson) Lin (“Lin”) founded Applied Optoelectronics

and has been the Company’s President and Chief Executive Officer (“CEO”) since inception.

Defendant Lin has also served as AOI Chairman of the Board since January 2014. He has served

as Director or Chairman of the Board at all times since 1997. Defendant Lin holds a Bachelor’s

degree in Nuclear Engineering from National Tsing Hua University in Taiwan and a Master’s

degree and Ph.D. in Electrical and Computer Engineering from the University of Missouri-

Columbia.




                                                8
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 10 of 77



       31.      Defendant Stefan J. Murry (“Murry”) has been AOI’s Chief Financial Officer

(“CFO”) since August 2014 and the Chief Strategy Officer since December 2012. Defendant

Murry has held various positions with the Company since 1997: Vice President of Sales and

Marketing from June 2004 to December 2012; Director of Sales and Marketing from January 2000

to June 2004; and, Senior Engineer of Device Packaging from February 1997 to January 2000.

Murry has been issued multiple patents in the optoelectronics industry and other related industries.

He received his Bachelor’s and Master’s degrees in Physics and a Ph.D. in Electrical Engineering

from the University of Houston.

       32.      Lin and Murry are collectively referred to herein as the “Individual Defendants.”

Applied Optoelectronics and the Individual Defendants are collectively referred to herein as the

“Defendants.”

       33.      Each of the Individual Defendants:

                a. directly participated in the management of the Company;

                b. was directly involved in the day-to-day operations of the Company at the

                   highest levels;

                c. was privy to confidential proprietary information concerning the Company and

                   its business and operations;

                d. was directly or indirectly involved in drafting, producing, reviewing and/or

                   disseminating the false and misleading statements and information alleged

                   herein;

                e. was directly or indirectly involved in the oversight or implementation of the

                   Company’s internal controls;




                                                  9
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 11 of 77



               f. was aware of or deliberately recklessly disregarded the fact that the false and

                   misleading statements were being issued concerning the Company; and/or

               g. approved or ratified these statements in violation of the federal securities laws.

       34.     Because of the Individual Defendants’ positions within the Company, they had

access to undisclosed information about AOI’s business, operations, operational trends, financial

statements, markets and present and future business prospects via access to internal corporate

documents (including AOI’s operating plans, budgets and forecasts and reports of actual

operations and performance), conversations and connections with other corporate officers and

employees, attendance at management and Board meetings and committees thereof and via reports

and other information provided to them in connection therewith.

       35.     As officers of a publicly-held company whose securities were, and are, registered

with the SEC pursuant to the federal securities laws of the United States, the Individual Defendants

each had a duty to disseminate prompt, accurate and truthful information with respect to AOI’s

financial condition and performance, growth, operations, financial statements, business, markets,

management, earnings and present and future business prospects, and to correct any previously-

issued statements that had become materially misleading or untrue, so that the market price of

AOI’s publicly-traded securities would be based upon truthful and accurate information. The

Individual Defendants’ misrepresentations and omissions during the Class Period violated these

specific requirements and obligations.

       36.     The Individual Defendants, because of their positions with the Company, possessed

the power and authority to control the contents of AOI’s reports to the SEC, press releases, and

presentations to securities analysts, money and portfolio managers, and institutional investors, i.e.,

the market. Each Individual Defendant was provided with copies of AOI’s reports and press



                                                 10
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 12 of 77



releases alleged herein to be misleading prior to, or shortly after, their issuance and had the ability

and opportunity to prevent their issuance or cause them to be corrected. Because of their positions

and access to material non-public information available to them, each of these defendants knew

that the adverse facts specified herein had not been disclosed to, and were being concealed from,

the public, and that the positive representations which were being made were then materially false

and/or misleading. The Individual Defendants are liable for the false statements pleaded herein,

as those statements were each “group-published” information, the result of the collective actions

of the Individual Defendants.

       37.     Each of the Individual Defendants are liable as a participant in a fraudulent scheme

and course of business that operated as a fraud or deceit on the Class who transacted in Applied

Optoelectronics securities by disseminating materially false and misleading statements and/or

concealing material adverse facts. The scheme: (i) deceived the investing public regarding AOI’s

business, operations, management and the intrinsic value of its securities and (ii) caused Plaintiffs

and other shareholders to transact in AOI securities at artificially-inflated prices.

       IV.     STATEMENT OF FACTS

               A. AOI Relies Heavily on Its Internet Data Centers Business

       38.     AOI was founded in 1997 and became a publicly-traded company in September

2013. AOI claims to be the leading, vertically-integrated provider of fiber-optic networking

products, designing and manufacturing at varying levels of integration, from components,

subassemblies and modules, to complete turn-key equipment. AOI states that its vertically

integrated manufacturing model provides the Company with advantages in rapid product

development, fast response to customer requests, and control over product quality and

manufacturing costs.



                                                  11
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 13 of 77



        39.    AOI has four primary end-markets: internet data center, cable television (“CATV”),

fiber-to-home (“FTTH”), and telecommunications (“telecom”).

        40.    The CATV market is AOI’s most established market, for which it supplies lasers,

transmitters and transceivers, and turn-key equipment to customers such as Cisco Systems, Inc.

and Arris Group, Inc.

        41.    For FTTH, the Company’s newest market, AOI supplies internet service providers

with technology for delivering bandwidth to customers’ homes.

        42.    In the telecom market, AOI’s focus is on supplying optical products designed to

transmit signals used in 4G Long Term Evolution (“LTE”), mobile networks.

        43.    The internet data center market is AOI’s largest and fastest growing market,

providing products to large internet-based (“Web 2.0”) data or “hyperscale” center operators.

        44.    Sales in all four of these end markets are driven by increasing bandwidth demand

due to the growth of network-connected devices, video traffic, cloud computing, and online social

networking.    To supply higher bandwidth, AOI’s customers must improve their network

infrastructure, and more specifically the equipment that transmits the information must be updated

to faster speeds.

        45.    The internet data center end-market is AOI’s largest, representing over 77% and

80% of the Company’s 2016 and 2017 revenues, respectively.

                     AOI TOTAL REPORTED REVENUE (in millions)
 Year                     CATV     Data center FTTH Telecom Other                        Total
                                                                                         ($m)
 2014                       $47.4         $64.5          $13.6      $3.9       $1.2      $130.6
                            (36.3%)       (49.4%)        (10.4%)    (3.0%)     (0.9%)
 2015                       $53.7         $123.3         $2.5       $9.6       $0.8      $189.9
                            (28.3%)       (64.9%)        (1.3%)     (5.1%)     (0.4%)
 2016                       $43.5         $201.3         $1.6       $12.9      $1.3      $260.6
                            (16.7%)       (77.2%)        (0.6%)     (5.0%)     (0.5%)


                                               12
      Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 14 of 77



    2017                       $60.8          $306.7          $0.5     $12.9      $1.4      $382.3
                               (15.9%)        (80.2%)         (0.1%)   (3.4%)     (0.4%)

                  B. AOI’s Data Centers Business Depends Almost Entirely on Sales of
                     Optical Transceivers to Three Internet Giants

           46.    Immediately prior to and during the Class Period, AOI’s three largest internet data

center customers were Amazon, Microsoft, and Facebook. Based on analysts’ reports and publicly

available information, AOI’s revenues from each of those customers was approximately as

follows:

                               Quarter          % revenues
                                         Amazon Microsoft Facebook
                               1Q16       52%     25%       N/A
                               2Q16       42%     32%       N/A
                               3Q16       56%     19%       N/A
                               4Q16       63%    >10%       11%
                               1Q17       56%    >10%       19%
                               2Q17       47%      9%       37%
                               3Q17       10%     24%       37%
                               4Q17       21%     19%       33%

           47.    The sales to these three customers consist almost entirely of components of fiber

optic communication systems called optical transceivers. Fiber optic communication systems

consist of (1) an optical transmitter, which converts an electrical signal into an optical signal; (2)

a fiber optic cable containing several bundles of optical fibers, through which the optical signal is

transmitted; (3) optical amplifiers to boost the power of the optical signal; and (4) an optical

receiver that reconverts the received optical signal back to the original transmitted electrical

signal.2 Transmitters and receivers are usually contained within one component called the

transceiver. The optical transmitter converts the electrical signal to an optical signal using laser




2
    http://www.iaeng.org/publication/WCE2014/WCE2014_pp438-442.pdf

                                                   13
       Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 15 of 77



diodes, which are “tiny semiconductor devices (chips).”3 The receiver “use[s] semiconductor

detectors (photodiodes or photodetectors) to convert optical signals to electrical signals.” Id.

           48.      Most of AOI’s transceivers are plugged into switches and computer servers within

so-called “hyperscale data centers” which store, process, and communicate massive amounts of

data for websites (like Facebook) or for “cloud computing” services (provided by companies

including Amazon and Microsoft to other businesses). Data from these centers is then transmitted

through network connections to internet service providers, then onto individual digital devices.

Data centers have increased in physical size and accelerated their data transmission rates to catch

up to consumers’ and businesses’ ever-growing consumption of digital bandwidth. Because the

transmission speed of the optical transceiver limits the speed at which a data center can

communicate information, data center customers have sought faster, smaller, and more energy-

efficient transceivers. While transceivers capable of transmitting data at one gigabit per second

(“Gbps” or “G”) were cutting-edge in 2013, 40G transceivers had almost completely supplanted

both 1G and 10G transceivers by 2015.4

           49.      100G transceivers entered the market in late 2015, but in limited supply, and

demand for 40G devices persisted. Indeed, in 2016, the majority of AOI’s data center sales were

for 40G transceivers. However, by the beginning of the Class Period, customers’ attention had

turned to newly developed 100G transceivers and highly anticipated 200G and 400G transceivers.

AOI asserted during its February 23, 2017 investor conference call that 100G demand in 2017

would exceed 40G demand, the eclipse would be “gradual,” and that “100G will more than make

up for” the loss of 40G sales. As discussed below, Defendants knew this was not true because




3
    http://www.thefoa.org/tech/ref/appln/transceiver.html
4
    A 40G transceiver contains four 10G chips and a 100G transceiver contains four 25G chips.

                                                         14
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 16 of 77



AOI’s vertical integration was not as seamless as claimed, leading to quality issues and the inability

to keep up with demand in the face of increased competition in the 100G market.

                 C. AOI Touted That It Held a Dominant Technological and Manufacturing
                    Position in Cutting-Edge 100G Optical Transceivers When, In Fact, Due
                    to Capacity Constraints and Product Issues, AOI Was Rapidly Losing
                    100G Market Share

       50.       AOI describes itself as having a vertically integrated manufacturing system. It

operates manufacturing facilities in Sugarland, Texas, Ningbo, China (PRC), and Taiwan (ROC).

In Texas, AOI manufactures laser chips, subassemblies, and components. The subassemblies are

used by the Company’s other facilities in manufacturing components.                In Taiwan, AOI

manufactures optical components such as the butterfly laser, which incorporates laser chips,

subassemblies and components manufactured at the Texas location, as well as the transceivers

used by the internet data centers.       In China, AOI manufactures the more labor-intensive

components and optical equipment systems, such as optical subassemblies. The majority of AOI’s

optical transceivers utilize the Company’s own lasers and subassemblies (also known as “light

engines”).

       51.       Throughout the Class Period, AOI falsely represented that, due to this vertical

integration, it was better equipped than its competitors to satisfy customers’ shifting demands from

40G to 100G transceivers. As it stated during a February 23, 2017 (the first day of the Class Period)

earnings call:

             Our ability to internally manufacture lasers and light engines combined with
             our ability to quickly transition production between 40G and 100G products
             provides us with cost-leadership advantages, a faster time to market and the
             ability to quickly scale and adjust our throughput to meet growing demand.

       52.       During the February 23, 2017 call, Defendant Murry further stated that AOI

“expect[ed] to maintain [its] leadership position as [it] continue[d] the transition to 100G” and that


                                                 15
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 17 of 77



“the similarity between 100G and 40G modules really gives us an advantage in terms of being able

to ramp that up quickly.” Murry also commented that AOI did not see the anticipated decline in

40G sales as “problematic because we can transition our manufacturing from 40G to 100G and it

just gives us additional capacity on the 100G product. So I will say also that we don’t really expect

a sharp decline in 40G.”

       53.     While Defendants publicly represented that AOI could make a seamless transition

from one speed of transceiver to another, behind the scenes, the Company had supply chain issues

of its own, causing it to have to scramble to accommodate large-scale production of a proliferating

array of products for its increasingly demanding customers.

       54.     Confidential Witness 1 (“CW1”) was employed at AOI as an engineer involved

with optical module and transceiver development, as well as manufacturing and procurement (i.e.,

procuring components that AOI did not manufacture itself at volume prices for the transceivers).

CW1 worked for AOI for several years prior to the Class Period, leaving the Company

approximately half-way through it. During CW1’s employment at AOI, CW1 attended meetings

every Wednesday at 4:30 pm Central Time with all R&D managers at AOI’s Texas facility, along

with various product managers, engineers, senior engineers, and David Chen, a special assistant to

Defendant Lin who was also in charge of corporate quality assurance. An Excel file with notes on

what was discussed at these meetings, along with any PowerPoint presentations, was kept on the

shared network drive accessible by anyone in the R&D department under the projects folder.

       55.     CW1 stated that at the weekly meetings, a frequent topic of discussion was “yield

issues in Taiwan.” Each individual chip is tested at each stage of the transceiver assembly process

to determine if the device is functioning properly, and the portion that is found to do so is called

the “yield.” It was difficult to achieve high production yields during the early months of



                                                 16
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 18 of 77



manufacturing a new product. For example, when AOI was having trouble with yields for its 40G

transceivers in 2015 or 2016, the Company was compelled to send an engineer from the Houston

facility to Taiwan to increase yields to the extraordinarily high rate 90% from an abysmal 40%.

But, according to CW1, the process of generating such results takes long periods of sustained

effort: “[w]hen you just start a new product, you can’t get 90% yield immediately.” As is described

below, AOI’s admitted difficulties transitioning from 25G to 100G transceivers suggest that,

during the Class Period, AOI never reached the yields it obtained for 40G chips.

        56.     CW1 stated that the process of transitioning from manufacturing chips for 40G

transceivers to those for 100G transceivers was not a simple one. CW1 explained that to increase

the speed of a transceiver, AOI could not merely swap out one chip for another. Rather, it first

needed to update the capabilities of the Texas facility where it manufactured transceiver chips. The

100G transceiver requires four 25G chips, while the 40G transceiver requires four 10G chips.

Moreover, once processes were in place to manufacture chips for 100G transceivers, it was no

guarantee that yields would increase. Indeed, according to CW1, the higher the speed, the more

difficult it is to manufacture the chip.

        57.     In addition to having difficulties transitioning between manufacturing chips for

40G and 100G transceivers at their Houston facility, AOI also faced additional difficulties

producing multiple varieties of 40G and 100G transceivers to satisfy customer demands.

According to CW1, by the beginning of the Class Period, there were multiple varieties of each

speed of transceiver, such as “PSM4” transceivers (used by Amazon) and “CWDM” transceivers

(used by Facebook). For each type of transceiver, there would be further differentiated products,

e.g., “100G generation 1,” “100G generation 2,” “100G generation 3,” and so on. The “designs

internally [for these varieties] could be a totally different structure.” CW1 stated that AOI’s



                                                17
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 19 of 77



consistent “[g]oal was to get a cheaper product” that they could sell to Amazon or Facebook at a

lower cost, or with a higher margin.

       58.     Each variety of transceiver also has to be able to work with the structure and

existing equipment of the customers. Thus, for many customers, AOI’s products go through a

“qualification process.” The qualification process usually involves product sampling and

reliability testing and collaboration with the product management and engineering teams in the

design and manufacturing states. New customers may also audit the manufacturing facilities and

perform other evaluations. AOI customers may cancel or modify a design project before the

Company has qualified the product or begun manufacturing a qualified product. A successful

qualification is known as a “design win.” AOI defines a “design win” as “the successful

completion of the evaluation stage, where our customer has tested our produce, verified that our

product meets substantially all of their requirements and has informed us that they intend to

purchase the product from us.”

       59.     A key way in which AOI purportedly distinguished itself was in the manufacturing

of chips. As Defendant Murry described the process in a March 22, 2017 Investor Session:

       So, we start with a wafer, a semiconductor material that basically devoid of active
       layers or active devices on there. Upon that substrate material, which we buy and
       other companies presumably buy as well, we do some process called epitaxy. That
       is we’re growing additional layers on top of the substrate materials that actually
       form the laser itself, or in the case of the receiver, a photodiode.

       Those layers, essentially, are where all the action is. We do that in-house and as
       we mentioned in the video, we’re one of relatively small number of companies
       that actually has the capability in-house to grow these wafers and to do the rest
       of the laser manufacturing process. And I think that’s the key differentiator
       because as you may hear at the show, lasers not only define the performance [to
       date extent] of these modules, but they’re also critical to on-time delivery schedule
       and being able to ramp up as customer demand increases, which of course we’re
       seeing in some of the markets that we’re in.




                                                18
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 20 of 77



       60.     Consequently, far from allowing the Company to be nimble in responding to

customer demand, the vertical integration model actually stymied AOI’s ability to produce

transceivers. According to CW1, by the Summer of 2017, the Company was “desperate” to

increase the Texas facility’s chip production capacity. During the Class Period, the Houston

facility had yet to expand their chip coating capacity. The difficulty in switching from one chip to

another resulted in delays in manufacturing the necessary volume of chips, which in turn restricted

AOI’s ability to increase the volume of transceivers assembled in Taiwan.

       61.     Furthermore, CW1 believed that the coating on the chips contained in the

transceivers had reliability issues, which meant that the transceivers sold to large data center

customers, including Amazon, were unreliable and prone to failure within several years.

       62.     Throughout the Class Period, the Individual Defendants were aware of these

production capacity gaps at the Texas and Taiwan facilities. According to CW1, every Wednesday

night (Central Time), the R&D managers and the project managers from Houston would

conference with teams in Taiwan (and likely China as well) concerning 40G, 100G and other

products. A main topic of discussion was the production capacity and yield at the facilities (and

thus they discussed problems with yields for optical modules and transceivers at the facilities,

along with other production issues and shortfalls). Jun Zheng, the VP of the R&D department in

Houston, would attend these meetings and reported on yields to the CEO before earnings reports

were issued. Additionally, Defendant Lin received monthly status reports from all R&D managers

during the Class Period.




                                                19
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 21 of 77



               D. AOI Had Significant Visibility Into Its Customers’ Ordering Patterns
                  And They Knew Demand Was Declining with Its Largest Customer

       63.     Confidential sources, the Defendants’ own public statements, and recently released

agreements with customers all demonstrate that AOI and the Individual Defendants had a clear

view of customers’ upcoming demand for transceivers.

       64.     Confidential Witness Two (“CW2”) was a sales executive at AOI from May until

October 2017 for both domestic and international customers purchasing AOI’s laser chips.

According to CW2, the salespeople’s job was to manage customer relationships. CW2 was

supervised by a deputy salesperson, who in turn worked under a deputy salesperson named Peter

Wang. Wang’s manager was Fred Chang, the Senior Vice President and North America General

Manager, who reported directly to Defendant Lin. All deputy salespeople reported to Chang.

According to CW2, Chang regularly communicated with Defendant Lin about the status of all of

AOI’s accounts.

       65.     CW2 stated that at periodic intervals, including before the beginning of each year,

AOI’s customers were required under supply agreements to provide projections of their

requirements for the coming year. Customers communicated these projections to sales people via

telephone calls or emails.

       66.     CW2 stated that projection data concerning all products sold by AOI was then

entered into the SAP system. The SAP data was available companywide to all people at AOI who

were authorized to access the account, including the Individual Defendants. CW2 also stated that

a file for each customer was maintained by the sales support and accounting teams, containing that

customer’s supply/purchase contracts, non-disclosure agreements, production changes, purchase

orders and invoices. Sales support personnel would notify production managers about the

customer’s product requirements and their desired timing for delivery.

                                               20
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 22 of 77



       67.     CW2 attended regular weekly meetings with all salespeople in the Texas office,

including those working on the Amazon and Facebook accounts. Wang and Chang attended these

meetings. At the meetings, salespeople reported sales numbers, and other developments with all

of their accounts, including for Amazon, Facebook, and other large data center customers.

       68.     According to CW1, Defendants took a hands-on approach to monitoring customer

demand. CW1 stated AOI was truly a company where what the CEO said goes and that most of

the managers were “yes men,” adding that the Defendant Lin “rules with fear.” CW2 pointed out

that the sales and marketing teams were physically located on the third floor of the Houston

building along with senior executive offices.

       69.     Defendants also repeatedly stated throughout the Class Period that—in spite of their

disclosures that sales were made pursuant to individual purchase orders and that demand forecasts

did not impose a contractual commitment—they knew what their large datacenter customers would

be ordering, had committed minimum orders, and received projections from them. For example:

      So there’s a couple of questions in there, I guess. The first one is, do we have good
       visibility into our customers? And I think the answer is yes. I think we continue
       to see ourselves and I believe our customers see us as a key partner, as they rollout
       these new technologies. And so as a key and value partner for them, I think they’re
       giving us the best visibility that they possibly can into their future needs. So I think
       we have good very visibility there across all of our major customers, including the
       new ones. … but overall the customers are basically purchasing what they led us to
       expect that they would purchase. And we feel comfortable with their plans for the
       future in terms of our capacity and our ability to meet their needs.
       (February 23, 2017 Conference Call, Defendant Murry)

      While our customers may provide us with their demand forecasts, they are
       typically not contractually committed to buy any quantity of products beyond firm
       purchase orders.
       (2017 Form 10-K)

      Based on current orders and forecasts from our customers, we believe that 2017
       datacenter revenue should grow by more than 85% compared with 2016 and would
       include contributions from 3 hyperscale datacenter customers, each of whom will
       represent more than 10% of our annual revenue.

                                                 21
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 23 of 77



       (May 4, 2017 Conference Call, Defendant Murry)

      As far as our plans for the use of those devices, right now, we’re using every device
       that we can make in our internal production, basically. And given the forecast that
       we see from the customers, I don’t see that situation changing. . . .
       (May 4, 2017 Conference Call, Defendant Murry)

      We expect to see strong growth from 2 out of the 3 large datacenter customers that
       we have and a resumption of growth from our largest customer. In addition to
       that -- you asked whether these are committed orders. There are some committed
       orders out there, not all of that expectation is committed at this point. But we do
       have a significant amount of committed orders and a good forecast from all 3 of
       our customers.
       (August 3, 2017 Conference Call, Defendant Murry)

      No. As we’ve said for years, I mean, the pricing negotiations that we have with our
       customers are on an ongoing basis and they occur no particularly defined time
       throughout the year. That is, they occur randomly throughout the year whenever
       it’s appropriate. But these price negotiations that we have undergone are
       something that we do in advance with the customer, and we know what those
       prices are expected to be on a go forward basis.
       (August 3, 2017, Defendant Murry)

      Other customers are also reducing their 40 gig. As you would expect, as they
       transition to 100 gig. We’ve known about that and we’ve expected it, as I mentioned
       on the last answer. So the only surprise this quarter is the extent to which one
       customer is decreasing their forecast or the speed at which they’re decreasing their
       forecast for 40G. That’s the only unexpected thing that’s come about. The rest of it
       is known.
       (August 3, 2017, Defendant Murry)

       70.    A recently released agreement with Facebook illustrates AOI’s contracting

practices with its largest datacenter customers and confirms the CWs’ descriptions of the

forecasting process. Defendant Murry also explained this type of contracting on the February 21,

2018 earnings call: “And I mentioned earlier and in the 8-K that it is a minimum commitment. This

is how we operate with some of our other customers as well in the sense that AOI typically gets a

share oftentimes a leading share with our customers as sort of a minimum commitment. But

oftentimes, depending on what competitors can actually produce and ship in a given quarter, we

may have opportunities to take additional share.” The Facebook Supply Agreement for 2018

                                                22
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 24 of 77



provides for specific minimum purchase commitments and requires that Facebook provide

“accurate 6 month rolling forecasts to AOI, identifying . . . needs and delivery expectations on

calendar quarter basis.” For calendar years 2019 and 2020, Facebook will provide “demand

forecasts for the subsequent year. . . in [the] third calendar quarter of the current” calendar year

and “the parties will finalize the actual CY 2019 support and purchase commitment by *****.”

Furthermore, “Facebook will purchase the balance of committed demand at the end of each

respective quarter at the unit price agreed for the shortfall quarter pursuant to the table in Table 2

[table of negotiated quarterly price for the product for 2018 with exact amounts hidden].” Fred

Chang signed the Facebook Supply Agreement and Master Purchase Agreement on behalf of AOI.

       71.      Based on the publicly-available information and information provided by the CWs,

it can be inferred that Amazon had a similar agreement. In fact, Defendant Murry stated during

the August 3, 2017 earnings call that “we do have a significant amount of committed orders and a

good forecast from all 3 of our [large data center] customers.” Thus, the Individual Defendants

knew by the start of the Class Period what Amazon’s purchase commitments were for both 40G

and 100G—prior to the actual drops in sales that AOI eventually disclosed.

                E. AOI Knew But Failed to Disclose Problems With Its Corporate
                   Organization and Manufacturing Processes

       72.      Despite representing to investors that AOI was uniquely positioned to maintain

production of 40G transceivers while transitioning to 100G, insiders reported incidents that shows

that AOI’s growth and transition were accompanied by serious issues with corporate operations

and manufacturing quality control, which caused customers like Amazon to look elsewhere to fill

their demand.

       73.      As an initial matter, senior executives at AOI were constantly monitoring all aspects

of the Company’s operations. According to CW1, many of the managers are “yes men” and “the

                                                 23
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 25 of 77



CEO [Lin] rules with fear,” and “would react pretty big to even the littlest problems,” such that

even “small problem would be blown out of proportion.”

       74.     CW1 stated that senior management knew that the quality control department at the

Houston manufacturing facility lacked the skills necessary to conduct quality assurance testing

and RMA (return material authorization) troubleshooting for the transceivers sent back from the

customers. Consequently, senior management delegated the responsibility of testing transceivers

to research and development engineers themselves. Fellow R&D engineers stated to CW1 that

they were underequipped to do the job of both their normal work and the quality assurance, which

was outside their job description.

       75.     In addition, AOI’s hyperscale data center customers require that AOI provide for

quality assurance testing on large samples of the transceivers that are manufactured in Taiwan.

The samples are either manufactured and tested in Taiwan, then sent to the data center customer,

or they are tested in Taiwan, then tested in Houston, then sent to the data center customer. CW1

recalled an incident during the Class Period when AOI’s Taiwan facility actually sent a defective

set of test transceivers to Amazon, which required high numbers of test devices for their quality

assurance process. The customer tested the transceivers, the performance results were unfavorable,

and the R&D transceiver group in Houston was reprimanded. According to CW1, “You want to

send Amazon your best quality products.” But this time, “‘[s]omething happened resulting in

inferior parts being selected and then shipped, or the specs may have drifted out of target due to

poor or rushed assembly.”




                                               24
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 26 of 77



               F. Defendants Had Advance Knowledge of Looming Issues Concerning
                  Future Demand From Its Biggest Customers, But Failed to Disclose the
                  Issues to Investors

       76.     While the Company was struggling to meet customer demand while maintaining

low margins, AOI knew that its customers were looking elsewhere for 100G transceivers. By May

2017, if not earlier, it was (or should have been) clear to Defendants that large datacenter

customers, particularly Amazon, were pursuing alternatives to AOI’s optical transceivers,

including the so-called “merchant model,” i.e., end-users directing the custom assembly of

transceivers using parts from a variety of suppliers.

       77.     A leader in the merchant model of transceiver production is MACOM Technology

Solutions Holdings Inc. (“MACOM”), a semiconductor manufacturer that provides large cloud

data centers with lasers, silicon phonotonics, and optical subassemblies. During MACOM’s April

25, 2017 earnings call, the company stated: “We’re now being sponsored actively pulled by top

cloud data center customers to provide various solutions through various customers and channels

to fulfill what we expect will be insatiable demand. . . .” On May 16, 2017, at the Cloud Data

Center Forum, MACOM discussed the emerging trend of large datacenters purchasing optical

transceiver parts, or the “merchant model” where the datacenter client purchases from MACOM

and can direct where the component goes—whether to another manufacturer in the chain of

production (like AOI) or directly to the datacenter itself. The optical industry is supply constrained

and most of the large datacenters are “professional supply chain managers.” Thus, with the

“merchant model” the large datacenters use their supply chain expertise to “evalut[e] and

stickhandl[e] technology providers . . .”

       78.     AOI was clearly aware of this “merchant model” and MACOM’s increasing

business with hyperscale data centers, including Amazon. Indeed, Defendant Murry specifically



                                                 25
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 27 of 77



addressed this issue during a May 4, 2017 conference call. During that call, he contended that

“economically, [the merchant model] does not make sense” because the layers of complexity and

additional profit margins associated with having multiple companies manufacture these datacenter

products would not “result[] in a product that’s less expensive for the end customer than buying it

from AOI even at the profit margins or gross profit levels that we’re at today.” Defendant Lin

added that the companies engaged in the merchant model would have “gross margin[s] [that] will

be very low compared to AOI’s” because the gross margin AOI obtained would have to be

“divide[d] [] by 3 companies . . . selling laser, doing types of manufacture, selling transceiver or

selling chips.”

        79.       On June 26, 2017, Needham & Co. analyst Alex Henderson reported that Fabrinet

had won a project to provide Amazon with 100G CWDM-4 optical modules “based on Macom

components,” with production of the 100G multiplexers expected to accelerate in July 2017.5

More specifically, Amazon partnered with Fabrinet to produce 100G CWDM-4 optical

transceivers for itself. Using the merchant model described herein, MACOM’s components are

being used by Amazon and placed in systems supplied by Fabrinet. Essentially, as a result of,

AOI’s inability to meet demand due to product quality and other issues, Amazon has been piecing

together its own 100G transceivers using components from MACOM and Fabrinet. MACOM’s

datacenter revenues show the fruits of this alliance, growing 107% year-over-year from the

company’s quarter-ended December 30, 2016 to December 29, 2017.

        80.       Nevertheless, on July 13, 2017, AOI issued a press release announcing preliminary

second quarter 2017 earnings that did not address the changed competitive landscape or the known

expected decline in sales to Amazon. Defendant Lin stated: “I’m pleased to announce that we


5
 https://www.barrons.com/articles/an-existential-threat-to-fiberoptics-makers-1500695405;
http://www.markets.co/needham-believes-ma-com-technology-nasdaq-mtsi-wont-stop-here/

                                                       26
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 28 of 77



expect to deliver another record quarter with our top and bottom-line results expected to exceed

our guidance” and attributing the results to “improvement[s] in our manufacturing costs, capacity

expansion and solid execution by our production team.” When comparing this to the Company’s

previous earnings announcements, notably missing was any forward-looking commentary or any

commentary that the business would continue to remain strong.

               G. The Truth Begins to Be Revealed

       81.     On August 3, 2017, during the Company’s second quarter 2017 earnings call, AOI

was forced to reveal that “a large datacenter customer”—known to be Amazon—had decreased its

demand for the 40G products going into the third quarter of 2017. While AOI contended that the

weakening demand was “a recent development” occurring “post [] pre-announcement,” according

to CW2 and Defendants themselves, the Company had advance knowledge of Amazon’s minimum

purchase obligations and its forecasted transceiver requirements.

       82.     Nevertheless, AOI continued to make deceptive statements during the earnings call.

It stated that 100G demand with Amazon was on track: “We continue to expect to have 3

hyperscale customers, each represent more than 10% of our revenue for the full year 2017. . . .”

Defendants also stated that “we have meaningful 100 gig revenue with our largest customer as

well as our other customers.”

       83.     AOI dismissed the effects on its business of decreased Amazon demand or the

MACOM -Fabrinet partnership. Defendant Murry stated:

       . . . [F]irst of all, we don’t believe that the MACOM-Fabrinet alliance is actually
       producing anything or is likely to produce any products or any meaningful
       quantities, certainly, in the next quarter or 2, probably longer than that. In addition
       to that, in the long term, and in the short term, we don’t see any cost advantage to
       this model. AOI, as we mentioned, is currently very highly vertical integrated on
       the most expensive components, meaning the lasers. As we announced in the call,
       we also intend to produce other optical components that we currently don’t produce
       internally, which will further enhance the extent of our vertical integration, and we

                                                 27
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 29 of 77



       think this gives us a significant cost even against the MACOM-Fabrinet business
       model or any of the other competitive business models that we’re aware of.

       84.     On the news of the dramatic decline in Amazon’s demand for 40G transceivers, the

Company’s share price fell over 34%.

               H. Facing the Unpalatable Reality of Permanent Market Changes, AOI
                  Conceals the True Effect of the Drop in Amazon Purchases

       85.     During an investor conference on August 15, 2017, Defendants uncharacteristically

refused to discuss the Company’s relationships with its large data center customers and indicated

that AOI expected an increase in “unit” sales, but not an increase in “revenue.”

               I. The Truth Is Revealed

       86.     Among the many material facts Defendants had been concealing from investors

was that Amazon had lowered its demand for both 40G and 100G. This reality was revealed in

part in the preliminary third quarter 2017 earnings announcement on October 12, 2017. During

the conference call after market close that day, Defendant Murry stated that the Company “saw

lower demand overall from one of our large customers.” On this news, AOI’s share price fell over

20%.

       87.     Defendant Murry revealed that revenue fell short of AOI’s previous guidance for

the third quarter of 2017 by approximately $18 million, or 20%, due specifically to lower demand

from “a large datacenter customer.” While AOI had partially disclosed that this customer,

Amazon, would be reducing its purchases of 40G products during the August 3, 2017 earnings

call, AOI was now forced to reveal that Amazon was purchasing very little of any type of the

Company’s products. Revenue from Amazon had in fact dropped from 47% of total revenue

during the second quarter of 2017 to a mere 10% during the third quarter of 2017.




                                                28
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 30 of 77



       88.     Furthermore, contrary to Defendants’ consistent claims throughout the Class Period

that they had visibility into future demand through customer forecasts, AOI stated for the first time

that there was purportedly “weakness” in its ability to forecast and that “visibility [was] difficult.”

       89.     But, Defendants once again failed to disclose the true reasons behind Amazon’s

decreasing demand, stating that “we don’t believe that this disruption in the order flow is related

to anything AOI-specific. It’s related to an ongoing transition from 40G to 100G.” On the final

financial results earnings call on November 7, 2017, Defendant Murry reiterated this false

reasoning:

       We continue to have ongoing discussions with this customer and based on those
       conversations, we believe the disruption in order flow is related to the ongoing
       transition from 40G to 100G and not specific to AOI. We believe there was some
       inventory build-up during the transition and based on conversations with this
       customer, we believe that inventory conditions will normalize within the first half
       of next year.

       90.     One analyst directly questioned the explanations given for the 100G decrease by

Amazon, to which Defendant Murry side-stepped responding to and added in follow-up that “we

remain a major supplier to all of our major customers for their long-reach transceiver needs and

intra-datacenter applications. And I’ll kind of leave it at that as far as customer positioning”:

       Simon Matthew Leopold - Raymond James & Associates, Inc., Research Division
       - Research Analyst
       Great. That’s very helpful. Pleased to hear that. The other thing is -- and I’m
       assuming I’ve entered formulas correctly, so apology if I botch this. But I think the
       100 gig business was down sequentially. So given that the primary explanation is a
       pause of 40 to 100 gig, I would have imagined you’d sell every piece of 100-gig
       gear. So maybe help us understand if: one, I did the math correctly; and two, if so,
       why would 100 gig be down in your third quarter.

       Stefan J. Murry - Applied Optoelectronics, Inc. - CFO and Chief Strategy Officer
       Well, I think we saw an overall decline -- as we mentioned in our prepared remarks,
       we saw an overall decline in business from one customer. So that included both 40
       gig and 100 gig. On the other hand, the other customers that we had, were actually
       up for 100 gig, so that didn’t quite balance out the overall decline from the one
       customer.

                                                  29
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 31 of 77



       91.       During AOI’s fourth quarter 2017 earnings results call on February 21, 2018, the

staggering effect of Amazon’s 100G purchasing withdrawal was exposed to investors with

reported 100G sales dropping from 56% of data center revenues during the third quarter to 35%

during the fourth quarter of 2017. When questioned by analysts about the “skew . . . in favor of

40 gig,” Defendant Murry admitted “[i]t’s largely customer specific.” And instead of pointing to

the 40G to 100G transition as the reason behind shifting demands, when asked whether there was

“any particular seasonality that drives the sequential weakness in the fourth quarter,” Defendant

Murry responded, “I can’t really comment on the specific customers and their trends. But I think,

it’s not reasonable to expect that, in any given quarter, there can be a lot of things that affect a

particular customer’s purchasing patterns, timing of orders, specific things that they’re doing

within their datacenters, what type of products they’re deploying to mix.”

       92.       The chart below shows an uptick in 100G transceiver sales compared to 40G

transceiver sales as Amazon begins demanding fewer 40G transceivers, and then the shocking

reversal of 100G transceiver sales from the third quarter of 2017 to the fourth quarter of 2017 as

Amazon’s demand for all AOI transceivers dwindles.

       Quarter               40G                     100G                        Total
                   % of Datacenter Revenues % of Datacenter Revenues          Datacenter
                                                                             Revenues ($m)
       4Q16                  74%                          20%                    $68.1
       1Q17                  62%                          30%                    $79.6
       2Q17                  57%                          39%                    $99.3
       3Q17                  41%                          56%                    $65.8
       4Q17                  58%                          35%                     $62


       93.       On this news, AOI’s shares fell $7.04 from a close of $34.55 on February 21, 2018

to a close of $27.51 on February 22, 2018.




                                                30
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 32 of 77



       V.      DEFENDANTS’           MATERIALLY            FALSE       AND       MISLEADING
               STATEMENTS

                 A. The February 23, 2017 Press Release

       94.     The Class Period begins on February 23, 2017, when AOI issued a press release

announcing its fourth quarter and year-end 2016 results (the “February 2017 Press Release”). The

February 2017 Press Release stated in relevant part:

       AOI achieved another record year driven by strong demand for our market-leading
       datacenter products and continued execution by the AOI team. We believe our
       record performance further demonstrates our growing market share in advanced
       optics and our team’s ability to generate manufacturing efficiencies that lead to
       margin improvement,” said Dr. Thompson Lin, Applied Optoelectronics, Inc.
       founder, president and CEO. “Our ability to internally manufacture lasers and
       light engines provides us with cost-leadership advantages, a faster time to market,
       and the ability to quickly scale to demand. Looking ahead, as the 100G transition
       accelerates this year, we see the opportunity to build on our momentum and
       expand our market leadership.”

       95.     The statements above were materially false and/or misleading because they

misrepresented and failed to disclose the following adverse facts pertaining to the Company’s

business, operations, and prospects, which were known to Defendants or recklessly disregarded

by them. Specifically, that: (i) AOI lacked the capacity and capability to transition quickly from

40G to 100G manufacturing and, thus, could not keep up with customer demand; (ii) AOI was

taking shortcuts in manufacturing and quality assurance to increase manufacturing yields, lower

costs, and maintain high gross margins, causing undisclosed product quality issues and resulting

decreased demand from Amazon and other key customers; (iii) AOI was losing market share to

increasing competition due to customers adopting the “merchant model”; (iv) Defendants knew

that, based on customers’ minimum purchase obligations and forecasted requirements, as well as

product issues, that demand for AOI’s 100G transceivers was not going to grow at the rate




                                               31
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 33 of 77



Defendants represented; and (v) as a result of the foregoing, the Company’s financial statements

were materially false and misleading.

                 B. The February 23, 2017 Earnings Call

       96.     On the same day, after market close, the Company held an investor call to discuss

the Company’s fourth quarter and full year 2017 financial results (the “February 2017 Call”).

Defendant Lin commented on AOI’s competitive position in the 100G market, stating: “In 100G

we further extended the gap between AOI and the competition. Building upon our first-to-market

advantage, we increased our 25G chip production by nearly 150% between January and December

and expanded our customer footprint by earning a new large scale customer.”

       97.     During the call, Defendant Murry discussed the Company’s transition from the 40G

market to the 100G market. He stated:

       [W]e believe we have many new opportunities ahead of us to drive further growth
       as datacenter operators transition to 100G and continue to expand their
       datacenters and upgrade their infrastructure to handle higher bandwidth needs.

       Our ability to internally manufacture lasers and light engines combined with our
       ability to quickly transition production between 40G and 100G products provides
       us with cost-leadership advantages, a faster time to market and the ability to
       quickly scale and adjust our throughput to meet growing demand.

       And lastly, the added capacity from our new fab in Sugar Land enables us to
       expand our avenues to market for 100G. For example, as we demonstrated with
       40G, we were able to expand our share and ramp quickly to the demand of our
       hyper-scale operators.

       Based on our analysis, we believe we are now the leading supplier of 40G optics
       for hyper-scale datacenter operators and expect to maintain our leadership
       position as we continue the transition to 100G.

       98.     Defendant Murry further asserted that what distinguished AOI from its competitors

was its ability, as a vertically integrated company, to manufacture all components of a transceiver

“to meet the demand.”



                                                32
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 34 of 77



       And I think when you are in a situation where supply of some of those components
       may be constrained, or the overall industry capacity is not what is needed to meet
       the demand, if the company that has the ability to ramp up quickly by virtue of
       being integrated in their production like we are that it will do better I think than
       others. And honestly I think that that’s the situation that we’re in right now, and I
       think we’ve been able to start to prove out the value of that vertical integration
       strategy.

       99.    When asked by analyst Troy Jensen of Piper Jaffray about declines in demand for

40G transceivers, Defendant Murry assured investors that due to the Company’s vertical

integration model, 100G demand would make up for lost 40G sales:

       That decline, really, we don’t expect to be problematic because we can transition
       our manufacturing from 40G to 100G and it just gives us additional capacity on
       the 100G product. So I will say also that we don’t really expect a sharp decline in
       40G.

       I think others have maybe speculated that that decline was going to be swift. I think
       there’s a lot of reasons why customers can’t transition completely away from 40G
       in a short timeframe. So we expect it will be a gradual decline and that 100G will
       more than make up for that.

       100.   Defendant Murry also lauded the Company’s ability to easily and quickly move

from production of 40G products to 100G products:

       I think we can’t emphasize enough that the light engines, the manufacturing of the
       subassembly that includes the lasers and the rest of the optical components - -
       having our own in-house capability to do that and having a significant
       manufacturing infrastructure for that by virtue of the similarity between 100G
       and 40G modules really gives us an advantage in terms of being able to ramp that
       up quickly.

                                               ***

       Well, basically we’re using the capacity that we have as we put it online. I think
       there’s two ways of looking at it. There’s capacity in terms of current equipment
       and manpower and we’re constantly adding to that capacity. And so that’s kind of
       a moving target. I think the bigger picture is that we spent, as you know, we spent
       heavily last year on new building infrastructure, particularly here in Sugar Land but
       also in our overseas operations as well.
       And that gives us an ability to have the physical infrastructure to put new
       equipment in to be able to continue that ramp. So on both those counts, I think
       we’ve been able to keep up with our customers’ demand and actually I think

                                                33
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 35 of 77



       we’ve been able to gain some incremental advantage over competitors who maybe
       didn’t have that sort of latent capacity available to help customers when they saw
       a surge in demand.

       101.    Defendant Murry also commented on the data center demand and revenues for AOI:

       Moving now to Q1. We expect Q1 revenue to be between $87 million and $91
       million, representing 73% to 80% year-over-year growth. As we mentioned last
       quarter, we have fewer production days in Q1 as a result of the Chinese New Year
       holiday. However, strong customer demand for datacenter and solid execution by
       the AOI team will drive higher sequential datacenter revenue.

       102.    In response to Cowen analyst Paul Silverstein’s question on “how much visibility”

the Company had with its customers on the 100G ramp, Defendant Murry responded:

       So there’s a couple of questions in there, I guess. The first one is, do we have good
       visibility into our customers? And I think the answer is yes. I think we continue
       to see ourselves and I believe our customers see us as a key partner, as they rollout
       these new technologies.

       And so as a key and value partner for them, I think they’re giving us the best
       visibility that they possibly can into their future needs. So I think we have good
       very visibility there across all of our major customers, including the new ones.

       The other question that you had was related to what Troy was asking about too in
       terms of the 100G ramp up. What I could say is we’re tracking as expected on the
       100G. I think there’s always hiccups in the plan from time to time, but overall the
       customers are basically purchasing what they led us to expect that they would
       purchase. And we feel comfortable with their plans for the future in terms of our
       capacity and our ability to meet their needs.

       103.    Both analysts and investors responded to this favorable outlook. AOI’s stock price

rose from a close of $37.47 per share on February 23, 2017 to a close of $45.98 per share on heavy

trading volume of over 6.5 million. Northland Securities reported that the Company was “well

ahead of our $75M estimates with expectation for 100G to account for all of that growth with slight

declines in 40G.” Roth Capital Partners stated on February 24, 2017:

       We believe management made a very strong case as to how its business is
       fundamentally different from many other optical networking suppliers. In most
       other cases, a significant portion of optical revenues are driven by
       telecommunications service provider CAPX spending cycles. In AOIs case,

                                                34
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 36 of 77



         however, it has essentially zero exposure to this inherently cyclical market. Instead,
         AOI generates over 80% of sales from datacenter networking, which has
         fundamentally different demand drivers in that the final customers are continuously
         reliant on driving to the lowest cost per performance in order to support their own
         growing businesses.

         104.   The statements above were materially false and/or misleading because they

misrepresented and failed to disclose the following adverse facts pertaining to the Company’s

business, operations, and prospects, which were known to Defendants or recklessly disregarded

by them. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) as soon effectively admitted to by Defendant Murry on May 4, 2017, they lacked

the capacity to transition quickly from 40G to 100G manufacturing (“growth rate is not dependent

on demand. It’s dependent on our ability to continue to ramp our manufacturing”); (ii) they were

taking shortcuts in manufacturing and quality assurance to increase manufacturing yields, lower

costs, and maintain high gross margins, as identified by CW1 and resulting in faulty transceivers

being sent to Amazon during the first half of 2017; (iii) they were losing market leadership to

increasing competition due to customers adopting the “merchant model”; (iv) they knew that,

based on customers’ minimum purchase obligations and forecasted requirements, that demand for

AOI’s 100G transceivers was not going to grow at the rate Defendants represented because

Amazon had committed order amounts and gave purchase forecasts to AOI prior to the beginning

of the Class Period; and (v) as a result of the foregoing, the Company’s financial statements were

materially false and misleading.

                   C. The 2016 Form 10-K Filed March 9, 2017

         105.   On March 9, 2017, AOI filed its Annual Report on Form 10-K with the SEC for the

year-ended December 31, 2016 (the “2016 Form 10-K”), which was signed by Defendants Lin and

Murry.


                                                  35
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 37 of 77



        106.   The 2016 Form 10-K contained similar statements to those from the February 2017

Call regarding the benefits of the Company’s vertical integration, customer visibility and the 100G

transition.

        107.   Specifically, the 2016 Form 10-K listed “[v]ertically integrated, geographically

distributed manufacturing model” as a “key competitive strength[].” It also stated that the

Company “expect[ed] continued sales of our 40 Gbps and 100 Gbps products in 2017,

and…expect[ed] that sales of 100 Gbps products [would] eventually exceed sales of 40 Gbps

products.”

        108.   The statements above were materially false and/or misleading because they

misrepresented and failed to disclose the following adverse facts pertaining to the Company’s

business, operations, and prospects, which were known to Defendants or recklessly disregarded

by them. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) as soon effectively admitted to by Defendant Murry on May 4, 2017, they lacked

the capacity to transition quickly from 40G to 100G manufacturing (“growth rate is not dependent

on demand. It’s dependent on our ability to continue to ramp our manufacturing”); (ii) they were

taking shortcuts in manufacturing and quality assurance to increase manufacturing yields, lower

costs, and maintain high gross margins, as identified by CW1 and resulting in faulty transceivers

being sent to Amazon during the first half of 2017; (iii) they were losing market leadership to

increasing competition due to customers adopting the “merchant model”; (iv) they knew that,

based on customers’ minimum purchase obligations and forecasted requirements, that demand for

AOI’s 100G transceivers was not going to grow at the rate Defendants represented because

Amazon had committed order amounts and gave purchase forecasts to AOI prior to the beginning




                                                36
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 38 of 77



of the Class Period; and (v) as a result of the foregoing, the Company’s financial statements were

materially false and misleading.

                 D. The March 22, 2017 Investor Session

       109.    On March 22, 2017, Defendant Murry participated in an investor session at the

Optical Fiber Communication Conference and Exhibition (“OFC”) (the “March 2017 Investor

Conference”) where he spoke at length about the benefits of AOI’s vertically integrated

manufacturing. With respect to AOI’s supposed advantage as a transceiver manufacturer that

made its own chips in-house, he stated,

       So, we start with a wafer, a semiconductor material that basically devoid of active
       layers or active devices on there. Upon that substrate material, which we buy and
       other companies presumably buy as well, we do some process called epitaxy. That
       is we’re growing additional layers on top of the substrate materials that actually
       form the laser itself, or in the case of the receiver, a photodiode.

       Those layers, essentially, are where all the action is. We do that in-house and as
       we mentioned in the video, we’re one of relatively small number of companies
       that actually has the capability in-house to grow these wafers and to do the rest
       of the laser manufacturing process. And I think that’s the key differentiator
       because as you may hear at the show, lasers not only define the performance [to
       date extent] of these modules, but they’re also critical to on-time delivery schedule
       and being able to ramp up as customer demand increases, which of course we’re
       seeing in some of the markets that we’re in.

       110.    He further stated,

       So what does vertical integration do for us? Faster time to market, because we
       don’t have to rely on a very long supply chain of different suppliers that all have
       to align in terms of schedules, we can do most of that in-house. So, we tend to be
       faster time to market, perhaps more than -- in time to market, I should say, what
       we’re really talking about here is time to volume.

       That is there maybe companies out there that can deliver a small quantity of
       transceivers in a very short time, but what really matters to our customers is how
       fast can we get them the volumes that they need within their applications. So in the
       data center, it’s not about making the first few samples or the first 100 units, it’s
       about how fast can you really scale the business. And I think vertical integration
       gives us a big advantage in terms of time to scale.



                                                37
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 39 of 77



                                              ****

       So one of the themes that AOI has promulgated throughout the years, especially in
       our data center business is we like to keep a great deal of commonality in terms of
       the way that products are designed and manufactured from one generation of
       products to another. That gives us the ability to flexibly shift from -- for example
       in the data center world from 40 gigabits per second to 100 gigabits per second
       without having through radically change our production process or invest in
       massive amounts of new equipment or whatever. And we can also change back
       and forth flexibly as customer demand changes, again a very important aspect of
       vertical integration particularly to our customers.
       And finally rapid response to the customer and market demand, so as we see these
       shifts and changes in the marketplace, the one thing I can say about the optical
       industry is that it’s a very fast moving market. There’s a lot of shifts and demand
       from time to time and as we bring our new customers, those demands change as
       well because not every customer needs exactly the same type of product. So, the
       ability to flexibly change or adapt to the customer demand I think is also key part
       of that vertical integration strategy.

       111.    Defendant Murry stated that the Company was ready for the increasing demand

from data centers and that customers had relayed their demands for the year:

       We do see a lot of pull from customers to add capacity. Fortunately, we made a lot
       of investments last year and the year before that allow us to have -- at least AOI to
       have the ability to add that capacity relatively quickly and I think we’re getting a
       pretty strong customer response, a positive customer response based on our -- the
       plans that we’ve disclosed to them about how we plan to meet their upcoming
       increasing demand.

       Some facts last year, we increased our production of data center transceiver
       products last year by about 70% from Q1 to Q4, but we didn’t increase our
       headcount at all. And one of the things that we did last year was we spent a lot of
       money -- and actually the year before, but we spent a lot of money and time doing
       process automation, being able to do more of the production that we do in an
       automated fashion. That is much easier to scale than manual -- more manual
       processes, and so that investment along with the investment that we made in the
       fab, really gives us the ability to scale our production pretty rapidly and we think
       we’re doing a reasonably good job of anticipating and meeting the demands of
       the customers have told us that they’re going to need for this year and next year.

       112.    Based on Defendant Murry’s presentation, Roth Capital Partners reported that the

“unit opportunity per datacenter is incredibly large” and that “there remains a strong premium over

40G and margins are inherently stronger for 100G solutions.”

                                                38
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 40 of 77



       113.    The statements above were materially false and/or misleading because they

misrepresented and failed to disclose the following adverse facts pertaining to the Company’s

business, operations, and prospects, which were known to Defendants or recklessly disregarded

by them. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) as soon effectively admitted to by Defendant Murry on May 4, 2017, they lacked

the capacity to transition quickly from 40G to 100G manufacturing (“growth rate is not dependent

on demand. It’s dependent on our ability to continue to ramp our manufacturing”); (ii) they were

taking shortcuts in manufacturing and quality assurance to increase manufacturing yields, lower

costs, and maintain high gross margins, as identified by CW1 and resulting in faulty transceivers

being sent to Amazon during the first half of 2017; (iii) they were losing market leadership to

increasing competition due to customers adopting the “merchant model”; (iv) they knew that,

based on customers’ minimum purchase obligations and forecasted requirements, that demand for

AOI’s 100G transceivers was not going to grow at the rate Defendants represented because

Amazon had committed order amounts and gave purchase forecasts to AOI prior to the beginning

of the Class Period; and (v) as a result of the foregoing, the Company’s financial statements were

materially false and misleading.

                 E. The May 4, 2017 Press Release

       114.    On May 4, 2017, AOI issued a press release announcing the Company’s first quarter

2017 financial results (the “May 2017 Press Release”). In this press release, the Company reported

“record performance” with Defendant Lin stating: “We are very pleased with the team’s continued

execution. Our commitment to technology innovation, manufacturing excellence and customer

satisfaction are qualities that continue to set AOI apart, and we believe our performance in the

quarter further demonstrates our commitment to excellence in these areas.”


                                               39
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 41 of 77



       115.    The statements above were materially false and/or misleading because they

misrepresented and failed to disclose the following adverse facts pertaining to the Company’s

business, operations, and prospects, which were known to Defendants or recklessly disregarded

by them. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) as effectively admitted to by Defendant Murry on the earnings call the same day,

they lacked the capacity to transition quickly from 40G to 100G manufacturing (“growth rate is

not dependent on demand. It’s dependent on our ability to continue to ramp our manufacturing”);

(ii) they were taking shortcuts in manufacturing and quality assurance to increase manufacturing

yields, lower costs, and maintain high gross margins, as identified by CW1 and resulting in faulty

transceivers being sent to Amazon during the first half of 2017; (iii) they were losing market

leadership to increasing competition due to customers adopting the “merchant model,” as

specifically discussed at length by merchant model competitor MACOM in April of 2017; (iv)

they knew that, based on customers’ minimum purchase obligations and forecasted requirements,

that demand for AOI’s 100G transceivers was not going to grow at the rate Defendants represented

because Amazon had committed order amounts and gave purchase forecasts to AOI prior to the

beginning of the Class Period; and (v) as a result of the foregoing, the Company’s financial

statements were materially false and misleading.

                 F. The May 4, 2017 Earnings Call

       116.    The Company also held the first quarter 2017 investor earnings call on May 4, 2017

after market close (the “May 2017 Call”). During this call, the Defendants vehemently denied any

competition issues due to benefits of their vertical integration model and continued to tout AOI’s

relationship and visibility with Amazon and their other data center customers.




                                                40
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 42 of 77



       117.    Despite the fact that MACOM was gaining 100G market share and working with

Amazon on a “merchant model”, both Defendant Lin and Defendant Murry dismissed any and all

suggestions that competition was or could affect the Company. In response to Cowen analyst Paul

Silverstein’s question “[w]hy should The Street not be concerned given that there certainly appears

to be concern that you’re going to be displaced to one extent or another, especially in the 100-gig

arena, “ Defendant Murry stated:

       Paul, well, that’s a good question to start off with. So think first of all, as we said
       all along, the most important factor for our success with these customers has been
       our ability to scale rapidly to meet their needs and to have a very low cost structure
       that allows us to get high gross margin while still meeting their pricing
       expectations. We believe relative to any other technology out there that we
       maintain a significant differential in terms of cost, that is that we’re the lowest-cost
       technology out there by a fairly wide margin. And this is particularly true when it
       comes to the CWDM products. As we mentioned in the prepared remarks, the
       CWDM products make up the majority. As a percentage of the overall revenue, it’s
       more than doubled since last year. And that’s because these datacenters are getting
       larger. And as a consequence of the larger size of the datacenters, there’s more
       emphasis from these customers on the CWDM products which, for us, are more
       highly differentiated and carry a higher gross margin. So all the trends that we’re
       seeing, I think, are very positive for our technology. And even on the relatively
       smaller PSM products, we still maintain that we have a significant edge in terms
       of cost, mainly due to our vertical integration and the amount of attention that
       we’ve paid to the manufacturing process, the automation that we put in place and
       the other factors that we’ve talked about a number of times that have really
       differentiated our manufacturing processes.

       118.    Analyst Silverstein pushed the question, asking directly about the Company’s

largest customers:

       Paul Jonas Silverstein - Cowen and Company, LLC, Research Division - MD and
       Senior Research Analyst
       All right. And guys, just to be clear, my last question on this. As of now, you don’t
       see -- you don’t foresee, you don’t anticipate being intercepted in a meaningful
       way at any of Amazon, Microsoft or Facebook. There’s nothing you’re aware of
       at this point that will cause you concern that there’s a share shift to one or more
       other competitors?

       Stefan J. Murry - Applied Optoelectronics, Inc. - CFO and Chief Strategy Officer
       That’s correct.

                                                 41
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 43 of 77




      119.   Simon Matthew Leopold with Raymond James & Associates, Inc. directly

questioned the Defendants regarding MACOM’s “merchant model”:

      Simon Matthew Leopold - Raymond James & Associates, Inc., Research Division
      - Research Analyst
      So that actually nicely sets up my next question, is we’ve sort of heard this bear
      case of companies that would sell merchant elements. They would sell lasers and
      semiconductors to other manufacturers or to contract manufacturers that could then
      compete with you. So I guess one side of the bear case about your company is that
      there are other competitors taking share. The other side is this sort of unidentified
      competitor that would buy merchant elements. Can you help us understand the
      potential for that as a competitive threat? Hopefully that makes sense, and I can be
      more explicit if you want.

      Stefan J. Murry - Applied Optoelectronics, Inc. - CFO and Chief Strategy Officer
      No, I understand what you’re getting at. So we have a great deal of vertical
      integration, as we’ve talked about ever since we went public. We do a lot of these
      things in house. We make our own lasers, we build our own light engines, we do
      our own production, we do our own testings, okay? There are companies out
      there that have talked about sort of disaggregating that, if you will, and one
      company will grow the laser chip, somebody else will do the assembly, somebody
      else will do the test, somebody makes the chips, et cetera, et cetera, okay. Relative
      to our business model – I mean, this has been the big advantage of our business
      model. And I will point out to you, at this point, we’ve got a 5-plus year track record
      in the datacenter industry of high -- highly successful business, as evidenced by this
      quarter and our previous -- really, going back 4, 5 years, you can look at our results.
      The vertically integrated business model, we believe, is the best way to
      economically manufacture these datacenter products. And there are competitors
      out there that are talking about doing different business models. But
      economically, that just doesn’t make sense. If you have to add multiple companies’
      profit margins in there along with all the vagaries of the manufacturing that is yields
      and things that change over time and inventory management, we’ve done the
      modeling and there’s just no way that, that results in a product that’s less expensive
      for the end customer than buying it from AOI even at the profit margins or gross
      profit levels that we’re at today. So yes, it’s possible to do it that way potentially,
      but it doesn’t result in a lower-cost product.

      ...

      And all of that assumes that they would be as good as AOI is at all of those
      operations, which we don’t think is possible given the fact that we are the
      demonstrated leader in this industry.




                                                42
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 44 of 77



       120.    Defendant Murry also responded “yes” when asked if he felt like AOI was “the

market share leader in the 100-gig web-scale transceivers.”

       121.    Additionally, Defendant Murry also stressed the Company’s knowledge of its

customers’ wants and needs and AOI ability to deliver on the 100G demand. Furthermore,

although he acknowledged the challenge of ramping up manufacturing capacity, he assured

investors that AOI was at an advantage compared to its competitors in doing so:

       Based on current orders and forecasts from our customers, we believe that 2017
       datacenter revenue should grow by more than 85% compared with 2016 and would
       include contributions from 3 hyperscale datacenter customers, each of whom will
       represent more than 10% of our annual revenue.

                                                ****

       So when you talk about for AOI, will 40G be higher in 2017 compared to 2016, the
       answer is probably yes. However, I would caution that, that doesn’t necessarily
       mean that that’s the same thing for the industry, right, because we added a
       significant new customer for 40G during the year. Overall, I would say in general
       terms, while I can’t speak to the specifics of the industry, I think it’s widely
       acknowledged and most people would agree that 100 gig is growing. We were first
       to market with 100-gig products, first to volume with those products and we
       believe we’re the cost leader on those products. So I think we’re going to be very
       successful in both 100G and 40G throughout the year.

       122.    Defendant Lin also commented on the Company’s ability to compete in the 100G

realm specifically, stating in relevant part:

       I want to emphasize in the 100G (inaudible), this is much tougher to design and
       manufacture (inaudible) than PSM4. So there are much less competitors. And
       for us, AOI has much stronger cost advantage (inaudible). So that’s why we have
       updated the long-term model in last quarter earnings call. And we believe that’s
       what we can maintain even for the long-term, or even higher.

       123.    Defendants also suggested that constraints on sales to customers were driven purely

by manufacturing capacity issues, without acknowledging sagging market demand for 40G

transceivers, a lack of demand from Amazon for AOI’s 100G transceivers.




                                                 43
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 45 of 77



       Brian Matthew Alger - Roth Capital Partners, LLC, Research Division - Head of
       Technology Research and Senior Research Analyst
       Obviously, there’s been a fair amount of hand-wringing over the past couple of
       weeks. I’m wondering where we are in terms of that crossover and what your
       expectations are as we go through the year. Clearly 100 gig is ramping, but given
       your customer mix, are you still anticipating that you’ll lag the industry in terms of
       your crossover point?

       Stefan J. Murry - Applied Optoelectronics, Inc. - CFO and Chief Strategy Officer
       Brian, when you talk about crossover point, what exactly are you referring to?

       Brian Matthew Alger - Roth Capital Partners, LLC, Research Division - Head of
       Technology Research and Senior Research Analyst
       Sorry. 100 gig versus 40 gig. And I’m talking revenues relative to units.

       Stefan J. Murry - Applied Optoelectronics, Inc. - CFO and Chief Strategy Officer
       So you’re asking, when do we expect the 100-gig revenue will overtake 40 gig
       revenue? I mean, if you’re asking that, we don’t really disclose that on a forward-
       looking basis. We think that obviously 100 gig is growing. 40 gig for us is also very
       strong. It was -- we were actually -- we had another record quarter in 40-gig sales
       as well. It was pretty much flat over last quarter, but it was up ever so slightly. So
       we’re expecting a good year both in 40 gig and 100 gig. But as far as when that
       crossover happens, we don’t really talk about that.

                                               ****

       Stefan J. Murry - Applied Optoelectronics, Inc. - CFO and Chief Strategy Officer
       Right now, we’re basically shipping everything we can manufacture. So the growth
       rate is not dependent on demand. It’s dependent on our ability to continue to
       ramp our manufacturing. So we talked just a moment ago with Troy, he mentioned
       some of the figures that we had projected in terms of laser sales. I think that you
       can draw some conclusions from there. But there’s a limit to how fast we can
       increase our production capacity. So that’s really the limiting factor to the growth
       rate.

       124.   Once again, both the market and analysts believed the positive message relayed by

Defendants and AOI’s stock price rose $9.15 from a closing price of $46.81 on May 4, 2017 to a

closing price of $55.96 per share on May 5, 2017 on heavy trading volume of 10.8 million. Piper

Jaffray reported that it “continue[s] to believe AAOI remains in prime positon to see impressive

growth in 2017 as demand for 100G optics accelerates.” Roth Capital Partners raised their

numbers “directly in the face of skeptics’ claims of increasing competition” and “believe AOI is

                                                44
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 46 of 77



deeply undervalued.” The Cowen & Co. analyst specifically noted that “AAOI’s ability to

vertically integrate and manufacture virtually all the components of its 100G optical light-engines

should continue to fuel AAOI’s ability to drive GM progression ahead of price declines.”

       125.    The statements above were materially false and/or misleading because they

misrepresented and failed to disclose the following adverse facts pertaining to the Company’s

business, operations, and prospects, which were known to Defendants or recklessly disregarded

by them. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) they lacked the capacity to transition quickly from 40G to 100G manufacturing,

as effectively admitted to, but not made clear, by Defendant Murry during this call when he stated

“the growth rate is not dependent on demand. It’s dependent on our ability to continue to ramp

our manufacturing”; (ii) they were taking shortcuts in manufacturing and quality assurance to

increase manufacturing yields, lower costs, and maintain high gross margins, as identified by CW1

and resulting in faulty transceivers being sent to Amazon during the first half of 2017; (iii) they

were losing market leadership to increasing competition due to customers adopting the “merchant

model,” as specifically discussed at length by merchant model competitor MACOM in April of

2017; (iv) they knew that, based on customers’ minimum purchase obligations and forecasted

requirements, that demand for AOI’s 100G transceivers was not going to grow at the rate

Defendants represented because Amazon had committed order amounts and gave purchase

forecasts to AOI prior to the beginning of the Class Period; and (v) as a result of the foregoing,

the Company’s financial statements were materially false and misleading.

                 G. The July 13, 2017 Press Release

       126.    On July 13, 2017, before market open, AOI issued a press release, entitled

“Applied Optoelectronics Expects Second Quarter 2017 Results to Exceed Guidance,” announcing


                                                45
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 47 of 77



the Company’s expected financial results for the second quarter of 2017 ending June 30, 2017 (the

“July 2017 Press Release”). The July 2017 Press Release stated that

       “I’m pleased to announce that we expect to deliver another record quarter with
       our top and bottom-line results expected to exceed our guidance,” said Dr.
       Thompson Lin, Applied Optoelectronics, Inc. founder, president and CEO. “Again
       this quarter, our results were driven by improvement in our manufacturing costs,
       capacity expansion and solid execution by our production team. We are pleased
       with our performance and look forward to sharing the additional details of our
       second quarter results on our conference call in August.”

       127.   This positive pre-announcement lead to heavy trading volumes of over 8 million on

July 13, 2017 and increase in AOI’s share price of $5.40 to a closing price of $78.04 per share.

Piper Jaffray recognized the Company’s “impressive quarter with revenue upside and record

margin levels that have never been seen before in the optical component industry” and believed

“Applied [had] exceptional visibility through the remainder of 2017….” Roth Capital Partners

noted that the press release “didn’t provide much detail as to where the specific strength came

from, however we assume most of the upside came from datacenter, which continues to see

tremendous potential for the company.”

       128.   The statements above were materially false and/or misleading because they

misrepresented and failed to disclose the following adverse facts pertaining to the Company’s

business, operations, and prospects, which were known to Defendants or recklessly disregarded

by them. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) they lacked the capacity to transition quickly from 40G to 100G manufacturing,

as effectively admitted to by the Defendants on the May 2017 Call (“growth rate is not dependent

on demand. It’s dependent on our ability to continue to ramp our manufacturing”) and soon after

on August 3, 2017 (“the time to actually shift over the production is…about 6 weeks.”); (ii) they

were taking shortcuts in manufacturing and quality assurance to increase manufacturing yields,



                                               46
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 48 of 77



lower costs, and maintain high gross margins, as identified by CW1 and resulting in faulty

transceivers being sent to Amazon prior to this statement; (iii) they were losing market leadership

to increasing competition due to customers adopting the “merchant model,” as discussed by

merchant model competitor beginning in April of 2017 and resulting in the publicly announced

transceiver building alliance between Amazon, Fabrinet and MACOM on June 26, 2017; (iv) they

knew that, based on customers’ minimum purchase obligations and forecasted requirements, that

demand for AOI’s 100G transceivers was not going to grow at the rate Defendants represented,

because Amazon had committed order amounts and gave purchase forecasts to AOI prior to the

beginning of the Class Period; and (v) as a result of the foregoing, the Company’s financial

statements were materially false and misleading.

       VI.     THE TRUTH EMERGES THROUGH PARTIAL DISCLOSURES WHILE
               DEFENDANTS CONTINUE TO ISSUE FALSE ASSURANCES

                 A. The August 3, 2017 Press Release

       129.    On August 3, 2017, AOI issued a press release after market hours announcing the

final financial results for the second quarter of 2017 ending June 30, 2017 (the “August 2017 Press

Release”). The press release was attached as Exhibit 99.1 to AOI’s Form 8-K filed on August 3,

2017. The August 2017 Press Release revealed that one of the Company’s large data center

customers was reducing its 40G product orders, stating, in relevant part:

       “AOI achieved another record performance driven by strong demand for our
       market-leading datacenter products and continued improvement in our
       manufacturing costs and capacity expansion,” said Dr. Thompson Lin, Applied
       Optoelectronics, Inc. founder, president and CEO. “Our record gross margin and
       earnings demonstrate the strength of our business model and deep manufacturing
       know-how. We believe our ability to leverage our vertical integration and
       proprietary manufacturing processes to drive greater efficiencies and shorten our
       production cycle times sets AOI apart from others in the industry.”

       Lin continued, “We are pleased with our team’s continued solid execution in the
       quarter, which marked our ninth consecutive quarter of generating record

                                                47
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 49 of 77



       datacenter revenue. However, as we look into the third quarter, we see softer
       than expected demand for our 40G solutions with one of our large customers
       that will offset the sequential growth and increased demand we expect in 100G.
       We believe AOI has a leading position in the advanced optics market and we
       continue to expand within our existing customer base as well as engage with new
       customers for 100G technologies and beyond.”

                  B. The August 3, 2017 Earnings Call

       130.    Defendants also hosted an earnings conference call on August 3, 2017 after market

close reporting the financial results for the second quarter 2017 ending June 30, 2017 (the “August

2017 Call”). During the call, Defendant Murry reiterated the weakening 40G demand, stating:

       As we look into Q3, we see softer than expected demand for our 40G solutions
       with one of our large datacenter customers that will offset the sequential growth
       and increased demand we expect to see in 100G. This slowdown in 40G demand
       has been anticipated for some time, but the decline in Q3 is greater than previously
       expected.

Emphasis added.

       131.    Murry claimed that Amazon’s decreasing demand for 40G products was a

“surprise” and stressed that the Company had only recently found out about it:

       Brian Matthew Alger - Roth Capital Partners, LLC, Research Division - Head
       of Technology Research & Senior Research Analyst
       Right. Well, it seems as you clearly have a pretty good handle on what’s going on
       with 100G and next generation type of designs with your customers. I’m curious
       as to how -- you seem to have been caught off-guard in terms of the decline on 40
       gig. Is that something that transferred from your customer recently? Or is that
       something that was communicated in the middle of the quarter?

       Stefan J. Murry - Applied Optoelectronics, Inc. - CFO and Chief Strategy
       Officer
       It’s a recent development. And again, it’s not that we didn’t expect 40 gig to
       decline with this customer or the other customers, we knew it would. It’s just
       coming a little bit faster which, in the end, means a faster transition to 100 gig,
       which is not a bad thing. But obviously, in this particular quarter, it’s happened
       faster than we expected.

       Brian Matthew Alger - Roth Capital Partners, LLC, Research Division - Head
       of Technology Research & Senior Research Analyst



                                                48
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 50 of 77



       Understand. I think we all expect the transition to occur and we all think it’s a
       positive, certainly for you guys, given your product portfolio. I guess where I’m
       going with this is, it’s a bit unusual for a company to preannounce a very strong
       beat and then to have something like this come in a couple of weeks later from that
       announcement. And I’m just -- it seems as though maybe you guys were informed
       of this after your positive pre-announcement.

       Stefan J. Murry - Applied Optoelectronics, Inc. - CFO and Chief Strategy
       Officer
       That is true, but just to be clear, the pre-announcement is made when we see the
       results of the quarter differing materially from the last guidance that we put out
       with The Street. That’s why we preannounce. It’s not an indication of future, it’s
       an indication that the past has been very different from what we last guided The
       Street. In other words, we don’t want -- when we know that there is different
       information from what we’ve previously guided for, we want to get that information
       in the hands of investors as quickly as possible. That’s what investors have asked
       us to do and that’s what we think is the right thing to do. But that’s not necessarily
       an indication of any particular thing about the future. In this case, the information
       that we got about the 40 gig actually did happen post the pre-announcement, but
       that wouldn’t necessarily change our thinking about whether or not to preannounce.

       132.    Defendants revealed for the first time that “change-over time” on the product lines

was six weeks: “[T]here’s about a 6-week time from when we produce a laser to when [it] actually

gets shipped out as a transceiver. And so the time to actually shift over the production is not long,

but the time to – between doing that shift and when you start to see the end product transceivers

coming-out is about 6 weeks.”

       133.    When questioned by analysts about Amazon’s 100G demand, Defendant Murry

assured investors that AOI had “meaningful 100 gig revenue with our largest customer as well

as our other customers. . . . [W]e do have meaningful – meaningful 100 gig sales with all 3 of

our large datacenter customers.”

       134.    Defendant Murry also stated that the Company had set prices (and sometimes price

reductions) with customers: “But these price negotiations that we have undergone are something

we do in advance with the customer, and we know what those prices are expected to be on a go

forward basis.”

                                                 49
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 51 of 77



       135.   Defendant Murry assured investors that sequential improvement would be seen

again in December 2017 and when asked how he could be so confident stated that “some

committed orders [are] out there, not all of that expectation is committed at this point. But we

do have a significant amount of committed orders and a good forecast from all 3 of our

customers.”

       136.   Once again, the Defendants denied any competitive pressure from the MACOM -

Fabrinet alliance, touting the Company’s vertical integration model as a core advantage over

competitors. Defendant Murry responded:

       So first of all, we don’t believe that the MACOM-Fabrinet alliance is actually
       producing anything or is likely to produce any products or any meaningful
       quantities, certainly, in the next quarter or 2, probably longer than that. In addition
       to that, in the long term, and in the short term, we don’t see any cost advantage to
       this model. AOI, as we mentioned, is currently very highly vertical integrated on
       the most expensive components, meaning the lasers. As we announced in the call,
       we also intend to produce other optical components that we currently don’t
       produce internally, which will further enhance the extent of our vertical
       integration, and we think this gives us a significant cost even against the
       MACOM-Fabrinet business model or any of the other competitive business
       models that we’re aware of.

       137.   On this news, AOI’s share price fell by $33.39 per share or over 34% from its

previous closing price to close at $64.60 per share on August 4, 2017, damaging investors. But,

the Company had convinced at least a few analysts of its false assurances, Cowen & Co. stated:

“As evidenced by disappointing 3Q17 revenue outlook, 40G transceiver roll-over presents near-

term risk. But we see the larger story as ongoing strong growth in data center transceiver demand

with AAOI maintaining strong position at key DC customers and expanding into new DC

customers and strong ongoing margins. We have increased our EPS forecasts.”

       138.   Despite disclosure of weakening demand for AOI’s 40G product with one of its

major customers, the August 3, 2017 earnings release continued to contain false and misleading



                                                 50
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 52 of 77



representations and omissions, failing to disclose the magnitude of its demand loss with Amazon,

the issues AOI was facing with 100G products and vertical integration, the magnitude of the market

share with Amazon that MACOM -Fabrinet had taken from AOI, and leading investors to believe

that the demand would be continuing for the 100G products.

       139.    Consequently, the statements above were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to AOI’s

business, operations, and prospects, which were known to Defendants or recklessly disregarded

by them. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) they lacked the capacity to transition quickly from 40G to 100G manufacturing,

as effectively admitted to by the Defendants on the May 2017 Call (“growth rate is not dependent

on demand. It’s dependent on our ability to continue to ramp our manufacturing”) and on this

August 2017 Call (“the time to actually shift over the production is…about 6 weeks.”); (ii) they

were taking shortcuts in manufacturing and quality assurance to increase manufacturing yields,

lower costs, and maintain high gross margins, as identified by CW1 and resulting in faulty

transceivers being sent to Amazon prior to this statement; (iii) they were losing market leadership

to increasing competition due to customers adopting the “merchant model,” as discussed by

merchant model competitor beginning in April of 2017 and resulting in the publicly announced

transceiver building alliance between Amazon, Fabrinet and MACOM on June 26, 2017; (iv) they

knew that, based on customers’ minimum purchase obligations and forecasted requirements, that

demand for AOI’s 100G transceivers was not going to grow at the rate Defendants represented,

because Amazon had committed order amounts and gave purchase forecasts to AOI prior to the

beginning of the Class Period; and (v) as a result of the foregoing, the Company’s financial

statements were materially false and misleading.



                                                51
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 53 of 77



                 C. The October 12, 2017 Press Release and Earnings Call

       140.    On October 12, 2017, AOI issued a press release after market hours announcing its

preliminary financial results for the third quarter of 2017 ending September 30, 2017 (the “October

Press Release”). The press release was attached as Exhibit 99.1 to the Company’s Form 8-K filed

on October 12, 2017, and revealed further details of the weakened demand from Amazon.

       “Our preliminary results for the third quarter fell short of prior estimates and
       were negatively impacted by lower than expected sales to one of our large
       datacenter customers. Despite this shortfall, we maintained a strong gross margin
       profile in the quarter, and continued to experience solid demand with our other top
       datacenter customers,” said Dr. Thompson Lin, Applied Optoelectronics, Inc.
       founder, president and CEO. “Although we are disappointed with these preliminary
       results, we continue to feel good about our leadership position in advanced optics
       and remain optimistic based on the customer traction we are seeing with our 100G
       products, especially our 100G CWDM transceivers.”

       141.    On the same day after market close, AOI held a conference call to discuss its

preliminary results for the third quarter ended September 30, 2017 (the “October 2017 Call”).

During the October 2017 Call, the Defendants revealed that Amazon’s weakening demand was

not only for 40G products, but also 100G products. Defendant Murry stated, in relevant part:

       We are disappointed with our third quarter performance. We indicated last quarter
       that we expected to see softer 40G demand. However, we saw lower demand
       overall from one of our large customers. Revenue from this customer in the
       quarter was approximately 10% of total revenue compared with 47% last quarter.
       As a reminder, we have a vendor-owned inventory management model that we
       employ with this customer which can impact our revenue visibility. As previously
       discussed, this VOI program allows the customer to full inventory from a hub that
       AOI manages, and revenue is recorded at the time the inventory is pulled. We
       continue to have ongoing discussions with this customer and based on our
       conversations, we believe that the disruption in order flow is related to the ongoing
       transition from 40G to 100G and not specific to AOI. We also do not expect the
       inventory stock in our VOI hub to be impaired because forecasts indicate that this
       inventory will be consumed over time.




                                                52
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 54 of 77



       142.    On this news, AOI’s share price fell by $11.83 per share or over 20% from its

previous closing price to close at $47.01 per share on October 13, 2017, causing damages to

investors.

       143.    But, once again Defendants continued to issue false and misleading representations

and omissions, failing to disclose the real reasons behind Amazon’s weakening demand and its

magnitude, instead stating that it was not an AOI issue. When questioned about losing 100G

market share with Amazon, Defendant Murry stated: “Yes, we don’t believe that this disruption

in the order flow is related to anything AOI-specific. It’s related to an ongoing transition from

40G to 100G.” And when questioned as to what drove his confidence in that fact, he replied: “As

we mentioned, we continue to have ongoing discussions with this customer and our other

customers as well, and those discussions have led us to believe that this is a – not – an event that’s

not specific to AOI.”

       144.    And once again, the Company was able to falsely assure at least some of the

analysts. For example, Piper Jaffray stated: “This rapid decline caught us off guard, but we

continue to believe AAOI is well positioned in the 100G market and anticipate significantly better

execution for the company in 2018 as the 100G datacom cycle continues to evolve.” In sharp

contrast, Beating Wall Street reported: “The collapse of AMZN from a major customer in the third

quarter has been one of the primary concerns we have had with AAOI. We continue to believe

AAOI will have a difficult time in recovering lost revenue from AMZN at the 100G level because

there are several competitors AMZN already uses for 100G, not just AAOI. We are not changing

our tune. This is only the beginning of the challenges AAOI could face in coming quarters.”

       145.    The statements above were materially false and/or misleading because they

misrepresented and failed to disclose the following adverse facts pertaining to AOI’s business,



                                                 53
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 55 of 77



operations, and prospects, which were known to Defendants or recklessly disregarded by them.

Specifically, Defendants made false and/or misleading statements and/or failed to disclose that: (i)

they lacked the capacity to transition quickly from 40G to 100G manufacturing as effectively

admitted to by the Defendants on the May 2017 Call (“growth rate is not dependent on demand.

It’s dependent on our ability to continue to ramp our manufacturing”) and on the August 2017 Call

(“the time to actually shift over the production is…about 6 weeks.”); (ii) they were taking shortcuts

in manufacturing and quality assurance to increase manufacturing yields, lower costs, and maintain

high gross margins, as identified by CW1 and resulting in faulty transceivers being sent to Amazon

prior to this statement; (iii) they were losing market leadership to increasing competition due to

customers adopting the “merchant model,” as discussed by merchant model competitor beginning

in April of 2017 and resulting in the publicly announced transceiver building alliance between

Amazon, Fabrinet and MACOM on June 26, 2017; (iv) they knew that, based on customers’

minimum purchase obligations and forecasted requirements, that demand for AOI’s 100G

transceivers was not going to grow at the rate Defendants represented, because Amazon had

committed order amounts and gave purchase forecasts to AOI prior to the beginning of the Class

Period; and (v) as a result of the foregoing, the Company’s financial statements were materially

false and misleading.

                  D. The November 7, 2017 Press Release and Earnings Call

       146.    On November 7, 2017, AOI issued a press release announcing its third quarter 2017

results (the “November 2017 Press Release”). The November 2017 Press Release confirmed the

October 2017 revelation about Amazon’s weakening demand, but continued to omit the reasons:

       “While our third quarter results were negatively impacted by lower demand from
       a large customer, we continued to experience solid demand from our other large
       datacenter customers, especially for our 100G CWDM transceivers, and revenue
       for our CATV products reached a new record,” said Dr. Thompson Lin, Applied

                                                 54
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 56 of 77



       Optoelectronics, Inc. founder, president and CEO. “We remain confident in our
       leadership position in advanced optics. We are working diligently to diversify our
       customer base and are encouraged with the customer response so far, which led to
       nine design wins in the quarter, including three for our 100G products. We also
       continue to make progress on developing new innovative products and expanding
       our vertical integration to further extend the gap between AOI and the
       competition.”

       147.   On the same day after market close, AOI held a conference call to discuss its final

earnings results for the third quarter ended September 30, 2017 (the “November 2017 Call”).

During the November 2017 Call, the Company reiterated the tremendous $46.2 million loss of

Amazon revenue compared to second quarter 2017, but continued to falsely claim the reason was

“not specific to AOI.”

       148.   Specifically, Defendant Murry stated:

       As discussed on our pre-announcement call, we saw lower demand overall from
       one of our large customers. And our revenue visibility in the quarter was impacted
       by the vendor-owned inventory management model that we employ with this
       customer. As previously discussed, this VOI program allows the customer to pull
       inventory from a hub that AOI manages, and revenue is recorded at the time the
       inventory is pulled. This arrangement can make revenue prediction difficult, but it
       allows us to maximize sales by ensuring that AOI products are available for
       customers when needed. For example, AOI has, in the past, been able to meet
       unexpected demand surges because we had available inventory in the hub for our
       customer to purchase with little to no lead time. We continue to have ongoing
       discussions with this customer and based on those conversations, we believe the
       disruption in order flow is related to the ongoing transition from 40G to 100G
       and not specific to AOI. We believe there was some inventory buildup during the
       transition and based on conversations with this customer, we believe that
       inventory conditions will normalize within the first half of next year.

       149.   Defendant Murry once again stressed AOI’s ability to adapt to transitioning

markets:

       We believe that one of the strengths of our business model is our ability to flexibly
       adjust manufacturing to adapt to changing customer requirements, while
       maintaining industry-leading gross margin. As you know, we serve a customer base
       that is composed of some of the most dynamic, rapidly evolving companies in the
       world. As their needs change, we think our ability to adapt along with them gives
       us a long-term sustainable advantage.

                                                55
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 57 of 77




        150.    While the sales of 100G products represented an all-time high 56% of datacenter

revenues for AOI for the quarter, one analyst noted that 100G sales were actually down

sequentially:

        The other thing is -- and I’m assuming I’ve entered formulas correctly, so apology
        if I botch this. But I think the 100 gig business was down sequentially. So given
        that the primary explanation is a pause of 40 to 100 gig, I would have imagined
        you’d sell every piece of 100-gig gear. So maybe help us understand if: one, I did
        the math correctly; and two, if so, why would 100 gig be down in your third quarter.

        Stefan J. Murry - Applied Optoelectronics, Inc. - CFO and Chief Strategy Officer
        Well, I think we saw an overall decline -- as we mentioned in our prepared remarks,
        we saw an overall decline in business from one customer. So that included both 40
        gig and 100 gig. On the other hand, the other customers that we had, were
        actually up for 100 gig, so that didn’t quite balance out the overall decline from
        the one customer.

        151.    With AOI’s false reassurances, its stock price once again rose by $5.75 per share

over its closing price of $37.89 on November 7, 2017. And again, some analysts appeared to

believe the false misrepresentations as well, with Northland Securities stating that “[d]espite the

top line reduction…our estimates continue to imply a very solid ramp for estimated 100G revs in

Q4. . . .”

        152.    The statements above were materially false and/or misleading because they

misrepresented and failed to disclose the following adverse facts pertaining to the Company’s

business, operations, and prospects, which were known to Defendants or recklessly disregarded

by them. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) they lacked the capacity to transition quickly from 40G to 100G manufacturing

as effectively admitted to by the Defendants on the May 2017 Call (“growth rate is not dependent

on demand. It’s dependent on our ability to continue to ramp our manufacturing”) and on the

August 2017 Call (“the time to actually shift over the production is…about 6 weeks.”); (ii) they



                                                56
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 58 of 77



were taking shortcuts in manufacturing and quality assurance to increase manufacturing yields,

lower costs, and maintain high gross margins, as identified by CW1 and resulting in faulty

transceivers being sent to Amazon prior to this statement; (iii) they were losing market leadership

to increasing competition due to customers adopting the “merchant model,” as discussed by

merchant model competitor beginning in April of 2017 and resulting in the publicly announced

transceiver building alliance between Amazon, Fabrinet and MACOM on June 26, 2017; (iv) they

knew that, based on customers’ minimum purchase obligations and forecasted requirements, that

demand for AOI’s 100G transceivers was not going to grow at the rate Defendants represented,

because Amazon had committed order amounts and gave purchase forecasts to AOI prior to the

beginning of the Class Period; and (v) as a result of the foregoing, the Company’s financial

statements were materially false and misleading.

                 E. The February 21, 2018 Press Release and Conference Call

       153.    On February 21, 2018, AOI issued a press release reporting its fourth quarter and

year-end 2017 financial results (the “February 2018 Press Release”). This press release revealed

the full financial impact of Amazon’s weakening demand.

       “We achieved revenue in the fourth quarter of $79.9 million, which was slightly
       below our expectations due to lower demand from our datacenter customers as they
       continue to evolve their network architectures. While our revenue came in slightly
       below expectations, I am pleased with our ability to continue to generate strong
       gross margin even in a price sensitive market,” said Dr. Thompson Lin, Applied
       Optoelectronics Inc. founder and CEO. “Even though we see inventory headwinds
       with one of our customers and the typical seasonality in Q1 due to fewer production
       days in China because of the Lunar New Year, we continue to expect the second
       half of 2018 to be stronger than the first half. We believe we have a strong
       leadership position in advanced optics, and this belief is bolstered by a large
       purchase commitment that we disclosed earlier today.”

       154.    On the same day after market close, AOI held a conference call to discuss its fourth

quarter and year-end 2017 financial results (the “February 2018 Call”). During this call, the



                                                57
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 59 of 77



Defendants revealed the full extent of Amazon’s lack of 100G demand. Defendant Murry stated,

in relevant part:

        Our datacenter revenue was $62 million, compared with $68.1 million in Q4 of last
        year. In the quarter, 35% of our datacenter revenue was derived from our 100G
        datacenter products and 58% was from our 40G products.

        155.    Additionally, when asked about the reasons as to why there was weakness in the

quarter, instead of the false assurance that it was due to the 40G to 100G transition, Defendant

Murry instead responded:

        Yes, I can’t really comment on the specific customers and their trends. But I think,
        it’s not reasonable to expect that, in any given quarter, there can be a lot of things
        that affect a particular customer’s purchasing patterns, timing of orders, specific
        things that they’re doing within their datacenters, what type of products they’re
        deploying to mix. So there’s a lot of things that can affect that on a short-term basis.
        But longer-term, I think, we’ve seen strong growth from our hyperscale customers
        and we would expect to do continue to see their volume growth in the future.

        156.    On this news, AOI share price fell by $7.04 per share or over 20% from its previous

closing price to close at $27.51 per share on February 22, 2018, causing damage to investors.

Craig-Hallum immediately downgraded the Company to sell from hold and slashed its price target

from $32 to $17, reporting “[w]e do not have clear signs that AMZN will improve dramatically in

the near term….” Piper Jaffray, Needham & Co., Northland Capital Markets, and B. Riley FBR

also cut their price targets. Piper Jaffray called the “drop in 100G…alarming as Datacom business

should be transitioning from 40G to 100G, not the other way around.” Beating Wall Street reacted

strongly to AOI’s final disclosures, deciding to drop coverage of the Company altogether.

        157.    As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiffs and other Class members have suffered

significant losses and damages.




                                                  58
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 60 of 77



       VII.    ADDITIONAL FACTS PROBATIVE OF SCIENTER

                 A. AOI’s Data Center Business Is Its Most Important

       158.    Defendants have repeatedly underscored the data center market as AOI’s most

important and the primary driver of the Company’s revenues:

               a. “Our revenue growth in the quarter was driven by continued strong demand for

                   our market-leading datacenter products….” Defendant Lin, February 2017 Call.

               b. “Demand for our market-leading datacenter products continued to drive our

                   exciting result this quarter.” Defendant Lin, May 2017 Call.

               c. “Total revenue for the first quarter grew 91% year-over-year to reach another

                   record $96.2 million. This was primarily driven by continued demand for our

                   market-leading datacenter products.” Defendant Murry, May 2017 Call.

               d. “Our results were driven by strong demand for our datacenter products….”

                   Defendant Lin, August 2017 Call.

       159.    The Company and the Individual Defendants also specifically recognized

Amazon’s major contribution and importance to their data center market and revenues, breaking

out the percentage of revenue attributed to Amazon each quarter and stating, for example: “So,

when we look at our heavy concentration to Amazon, that certainly goes a long way towards

explaining why we’re so heavily concentrated there. They are just much larger than most of the

other data center operators.”

       160.    As stated numerous times throughout the Class Period and reiterated in the 2016

Form 10-K, the Defendants had visibility into its customers’ demand:

       Our sales model focuses on direct engagement and close coordination with our
       customers to determine product design, qualifications, performance and price. . . .
       Throughout our sales cycle, we work closely with our customers to qualify our
       products into their product lines. As a result, we strive to build strategic and long-

                                                59
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 61 of 77



       lasting customer relationships and deliver products that are customized to our
       customers’ requirements.

       161.   Furthermore, during the Class Period, the Individual Defendants were AOI’s most

senior executives with direct control and supervision over its business, operations, and public

statements. By virtue of their executive positions, the Individual Defendants knew non-public

material facts concerning AOI’s data center customers, which was the Company’s core business.

                 B. Defendants Were Aware of Amazon’s Declining Demand Through
                    Projections Reported in the SAP System

       162.   The Individual Defendants had access to SAP, the company-wide enterprise

resource planning program that includes customer relationship management tools that track

customer forecasts and purchases. As described above, Company salespeople entered into the

SAP system the annual, periodic, and updated forecasts provided by AOI’s main customers, which

informed AOI of the type and volume of transceivers the customers would require in the future.

By reviewing this data and reports generated from this data, the Individual Defendants knew or

recklessly disregarded the fact that the forecasts and actual purchases made by Amazon for 100G

transceivers fell far short of what Defendants had been priming investors to expect in the next

quarter.

                 C. Defendants Were Aware of the Production Issues Plaguing the 100G
                    Transceivers Through Weekly Meetings Discussing “Yields” and Other
                    Key Metrics

       163.   Defendant Lin was fully aware of any production issues with the optical

transceivers, and the component laser chips. According to CW1, Defendant Lin received monthly

reports directly from all of the R&D managers. Additionally, the notes from the weekly meetings

held at the Texas office between the R&D managers, product managers, senior engineers and




                                              60
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 62 of 77



David Chen (the special assistant to Defendant Lin in charge of corporate quality assurance) were

available on the shared network drive and accessible by the Defendants.

       164.    All R&D managers and project managers from the Texas facility also conferenced

with the teams in Taiwan, and likely China, once a week as well. At these meetings, according to

the CWs, there were discussions about production capacity, yields for the optical modules and

transceivers, production issues and shortfalls. The VP of R&D department in Texas attended these

meetings and reported on yields directly to Defendant Lin prior to the issuance of earnings reports.

                  D. Insider Stock Sales

       165.    Defendants were motivated to engage in the alleged fraudulent scheme and issue

materially false and misleading statements and/or omit material facts in order to inflate AOI’s

securities price and maximize individual profits through insider trading.

       166.    As reflected in the chart below, Defendant Murry sold 11,498 shares of Applied

Optoelectronics stock over the course of the Class Period for proceeds of $630,468.77.

        Date           Shares Sold       Proceeds                   10b5-1 Plan

        3/13/2017      334               $17,018.64                 No

        3/13/2017      666               $33,935.36                 No

        5/18/2017      3,168             $201,185.11                No

        8/17/2017      3,050             $214,138.06                Yes (Entered into 5/31/2017)

        12/18/2017 3,000                 $117,510.00                Yes (Entered into 11/15/2017)

        1/16/2018      1,280             $46,681.60                 Yes (Entered into 11/15/2017)

        TOTAL          11,498            $630,468.77


       167.    As reflected in the chart, these sales were either not traded pursuant to a Rule 10b5-

1 trading plan, or traded pursuant to plans entered into at suspicious times during the Class Period.

                                                 61
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 63 of 77



       168.    Defendant Lin also profited from his sales during the Class Period, garnering

proceeds of over $729,000 (making a profit of approximately $642,000).

        Date           Shares Sold       Proceeds                   10b5-1 Plan

        5/11/2017      8.586             $566,676.00                No

        11/16/2017 1,300                 $58,890.00                 No

        11/20/2017 2,300                 $103,960.00                No

        TOTAL          12,186            $729,526.00



       169.    Furthermore, the timing of these sales was suspicious with a large portion of the

stock being sold prior to the first partial disclosure on August 3, 2017, and each Individual

Defendants’ largest sale occurring shortly after the positive first quarter 2017 earnings

announcement (neither according to a Rule 10b5-1 trading plan). The Defendants’ other main

sales occurred after the market had absorbed the second partial disclosure on October 12, 2017,

but well before the Defendants’ final revelations on February 21, 2018.

       VIII. LOSS CAUSATION

       170.    During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market through a course of conduct that artificially inflated the Company’s stock price

during the Class Period, and operated as a fraud or deceit on acquirers of the Company’s securities.

       171.    As detailed above, when the truth about AOI’s manufacturing problems and

customer demand was revealed, the value of the Company’s securities declined precipitously as

the prior artificial inflation no longer propped up its stock price. The decline in AOI’s share price

was a direct result of the nature and extent of Defendants’ fraud finally being revealed to investors

and the market. The timing and magnitude of the securities’ price decline negates any inference


                                                 62
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 64 of 77



that the loss suffered by Plaintiffs and other members of the Class was caused by changed market

conditions, macroeconomic or industry factors or Company-specific facts unrelated to the

Defendants’ fraudulent conduct. The economic loss, i.e., damages, suffered by Plaintiffs and other

Class members was a direct result of Defendants’ fraudulent scheme to artificially inflate the

Company’s stock price and the subsequent significant decline in the value of the Company’s share,

price when Defendants’ prior misrepresentations and other fraudulent conduct was revealed.

       172.    The artificial inflation created by Defendants’ misrepresentations and omissions

was removed through a series of partial corrective disclosures by Defendant starting with their

announcement on August 3, 2017 that one of their largest data center customers Amazon would

be decreasing its demand for the Company’s 40 Gbps products. The market was surprised by this

disclosure and reacted swiftly. AOI’s stock price declined 34% from a close of $97.99 per share

on August 3, 2017, to close at $64.60 per share on August 4, 2017, on heavier than usual trading

volume of more than 17 million shares.

       173.    This disclosure, however, failed to fully reveal Defendants’ misrepresentations and

omissions concerning the Company’s manufacturing capacity and customer demand. Defendants

continued to mislead investors by stating that Amazon would only be decreasing its demand of

40G products, that they had only recently been informed of this decision by Amazon and that there

were still “meaningful 100 gig sales with all 3 of [their] largest datacenter customers.”

       174.    On October 12, 2017, the risks concealed by Defendants’ materially false and

misleading statements and omissions further materialized with the Company’s preliminary

financial results for the third quarter of 2017 ending September 30, 2017, when AOI revealed that

Amazon’s demand had dropped to a mere 10% of the Company’s revenues, that Amazon’s demand

for both 40G and 100G products had decreased, and that despite previous claims otherwise, the



                                                63
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 65 of 77



vendor warehouse model did not allow AOI to accurately predict revenues from the customer.

Following this news, AOI’s stock price dropped from a closing price of $58.84 on October 12,

2017, to a closing price of $47.01 on October 13, 2017, over 20%, on heavier than normal trading

volume of almost 8.7 million shares.

       175.    Again, this disclosure, failed to fully reveal Defendants’ misrepresentations and

omissions concerning the Company’s manufacturing capacity and customer demand. Defendants

continued to mislead investors by stating “we don’t believe that this disruption in the order flow

is related to anything AOI-specific. It’s related to an ongoing transition from 40G to 100G.”

       176.    Finally, on February 21, 2018, the full extent of Defendants’ false and misleading

statements and omissions materialized with Defendants revelation that it had fallen behind in its

transition from 40G to 100G due to “customer-specific” issues, with 100G data center revenues

decreasing from 56% of those revenues during the third quarter of 2017 to 35% during the fourth

quarter of 2017. On this news, AOI’s stock price fell over 20% from a closing price of $34.55 on

February 21, 2018 to a closing price of $27.51 on February 22, 2018.

       177.    At all relevant times, Defendants’ materially false and misleading statements or

omissions alleged herein directly or proximately caused the damages suffered by Plaintiffs and

other Class members. Those statements were materially false and misleading through their failure

to disclose a true and accurate picture of AOI’s manufacturing capacity and customer demand, as

alleged herein. Throughout the Class Period, Defendants publicly issued materially false and

misleading statements and omitted material facts necessary to make Defendants’ statements not

false or misleading, causing AOI’s securities to be artificially inflated. Plaintiffs and other Class

members purchased, sold, or otherwise acquired AOI’s securities at those artificially-inflated

prices, causing them to suffer the damages complained of herein.



                                                 64
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 66 of 77



       IX.     PRESUMPTION OF RELIANCE; FRAUD-ON-THE-MARKET

       178.    At all relevant times, the market for Applied Optoelectronics securities was an

efficient market for the following reasons, among others:

               a. AOI securities met the requirements for listing, and were listed and actively

                   traded on the NASDAQ, a highly efficient market;

               b. During the Class Period, AOI securities were actively traded, demonstrating a

                   strong presumption of an efficient market;

               c. As a regulated issuer, AOI filed with the SEC periodic public reports during the

                   Class Period;

               d. AOI regularly communicated with public investors via established market

                   communication mechanisms;

               e. AOI was followed by securities analysts employed by major brokerage firms

                   who wrote reports that were distributed to the sales force and certain customers

                   of brokerage firms during the Class Period. Each of these reports was publicly

                   available and entered the public marketplace; and

               f. Unexpected material news about AOI was rapidly reflected in and incorporated

                   into the Company’s stock price during the Class Period.

       179.    As a result of the foregoing, the market for AOI securities promptly digested current

information regarding AOI from all publicly-available sources and reflected such information in

AOI’s stock price. Under these circumstances, all Class members who transacted in Applied

Optoelectronics securities during the Class Period suffered similar injuries through their purchases

and sales of AOI’s securities at artificially-inflated prices, and a presumption of reliance applies.




                                                 65
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 67 of 77



       180.    Alternatively, reliance need not be proven in this action because the action involves

omissions and deficient disclosures. Positive proof of reliance is not a prerequisite to recovery

pursuant to ruling of the United States Supreme Court in Affiliated Ute Citizens of Utah v. United

States, 406 U.S. 128 (1972). All that is necessary is that the facts withheld be material in the sense

that a reasonable investor might have considered the omitted information important in deciding

whether to buy or sell the subject security. Here, the facts withheld are material because an investor

would have considered the Company’s financials, and adequacy of internal controls over financial

reporting when deciding whether to purchase and/or sell stock in AOI.

       X.      INAPPLICABILITY OF THE STATUTORY SAFE HARBOR AND
               BESPEAKS CAUTION DOCTRINE

       181.    The statutory safe harbor providing for forward-looking statements under certain

circumstances does not apply to any of the false and misleading statements alleged in this

Complaint. The statements alleged to be false and misleading herein all relate to then-existing facts

and conditions.

       182.    To the extent certain of the statements alleged to be misleading or inaccurate may

be characterized as forward looking, they were not identified as “forward-looking statements”

when made and there were no meaningful cautionary language identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements.

       183.    To the extent certain that the statutory safe harbor is determined to apply to any

forward-looking statements pleaded herein, Defendants are also liable for those false or misleading

“forward-looking statements” pleaded because, at the time each “forward-looking statement” was

made, the speaker had actual knowledge that the “forward-looking statement” was false or

misleading and/or the “forward-looking statement” was authorized and/or approved by an

                                                 66
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 68 of 77



executive officer of AOI who knew that the “forward-looking statement” was false when made.

Alternatively, none of the historic or present-tense statements made by the defendants were

assumptions underlying or relating to any plan, projection, or statement of future economic

performance, as they were not stated to be such assumptions underlying or relating to any

projection or statement of future economic performance when made, nor were any of the

projections or forecasts made by the defendants expressly related to or stated to be dependent on

those historic or present-tense statements when made.

       XI.     CLASS ACTION ALLEGATIONS

       184.    Plaintiffs bring this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all persons or entities who purchased,

sold, or otherwise acquired the publicly-traded securities of Applied Optoelectronics during the

Class Period, and were damaged, excluding the Company and its subsidiaries and affiliates, any

their respective officers and directors at all relevant times, the Individual Defendants and each of

their immediate family members, legal representatives, heirs, successors or assigns, and any entity

in which any of the Defendants have or had a controlling interest (the “Class”).

       185.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, AOI securities were actively traded on the NASDAQ.

While the exact number of Class members is unknown to Plaintiffs at this time and can be

ascertained only through appropriate discovery, Plaintiffs believe that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by AOI or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions. Upon information and belief, these shares are held by thousands if not



                                                 67
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 69 of 77



millions of individuals located geographically throughout the country and possibly the world.

Joinder would be highly impracticable.

       186.    Plaintiffs’ claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by the Defendants’ respective wrongful conduct in

violation of the federal laws complained of herein.

       187.    Plaintiffs will fairly and adequately protect the interests of the members of the Class

and have retained counsel competent and experienced in class and securities litigation. Plaintiffs

have no interests antagonistic to or in conflict with those of the Class.

       188.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

               a. whether the federal securities laws were violated by the Defendants’ respective

                   acts as alleged herein;

               b. whether statements made by the Defendants to the investing public during the

                   Class Period misrepresented material facts, or omitted material facts necessary

                   in order to make the statements made, in light of the circumstances under which

                   they were made, not misleading;

               c. whether the Defendants acted knowingly or with deliberate recklessness in

                   issuing false and misleading statements and/or omissions;

               d. whether the price of AOI securities during the Class Period was artificially

                   inflated because of the Defendants’ conduct complained of herein; and

               e. whether the members of the Class have sustained damages and, if so, what is

                   the proper measure of damages.



                                                 68
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 70 of 77



        189.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

        XII.    CLAIMS FOR RELIEF

                                            COUNT I
                Violation of Section 10(b) and Rule 10b-5 Against All Defendants

        190.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        191.    During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (1) deceive the investing

public, including Plaintiffs and other Class members, as alleged herein; and (2) cause Plaintiffs

and other members of the Class to transact in Applied Optoelectronics securities at artificially-

inflated prices. In furtherance of this unlawful scheme, plan and course of conduct, each of the

Defendants took the actions set forth herein.

        192.    Defendants: (a) employed devices, schemes, and artifices to defraud; (b) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (c) engaged in acts, practices, and a course of business that operated

as a fraud and deceit upon the purchasers, sellers, and acquirers of the Company’s securities in an

effort to maintain artificially high market prices for AOI securities in violation of Section 10(b) of

the Exchange Act and Rule 10b-5 promulgated thereunder. All Defendants are sued either as

primary participants in the wrongful and illegal conduct charged herein or as controlling persons

as alleged below.


                                                 69
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 71 of 77



          193.   Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about the business,

operations and future prospects of AOI as specified herein.

          194.   These Defendants employed devices, schemes, and artifices to defraud while in

possession of material adverse non-public information, and engaged in acts, practices, and a course

of conduct as alleged herein in an effort to assure investors of AOI’s value and performance and

continued substantial growth, which included the making of, or participation in the making of,

untrue statements of material facts and omitting to state material facts necessary in order to make

the statements made about AOI and its business operations and future prospects in the light of the

circumstances under which they were made, not misleading, as set forth more particularly herein,

and engaged in transactions, practices and a course of business that operated as a fraud and deceit

upon the purchaser, sellers, and acquirers of Applied Optoelectronics securities during the Class

Period.

          195.   Individual Defendants’ primary liability, and controlling person liability, arises

from the following facts: (1) Individual Defendants were high-level executives, directors, and/or

agents at the Company during the Class Period and members of the Company’s management team

or had control thereof; (2) each Individual Defendant, by virtue of his responsibilities and activities

as a senior officer and/or director of the Company, was privy to and participated in the creation,

development and reporting of the Company’s financial condition; (3) each Individual Defendant

enjoyed significant personal contact and familiarity with the other Individual Defendants and was

advised of and had access to other members of the Company’s management team, internal reports

and other data and information about the Company’s finances, operations, and sales at all relevant



                                                  70
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 72 of 77



times; and (4) each Individual Defendant was aware of the Company’s dissemination of

information to the investing public which they knew or recklessly disregarded was materially false

and misleading.

       196.    Defendants had actual knowledge of the misrepresentations and omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

Defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing AOI’s operating condition and future business prospects

from the investing public and supporting the artificially inflated price of its securities. As

demonstrated by Defendants’ overstatements and misstatements of the Company’s financial

condition throughout the Class Period, Defendants, if they did not have actual knowledge of the

misrepresentations and omissions alleged, were reckless in failing to obtain such knowledge by

deliberately refraining from taking those steps necessary to discover whether those statements

were false or misleading.

       197.    As a result of the dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, the market price of AOI’s securities were

artificially inflated during the Class Period. In ignorance of the fact that market prices of AOI’s

securities were artificially inflated, and relying directly or indirectly on the false and misleading

statements made by Defendants, or upon the integrity of the market in which the securities trade,

and/or on the absence of material adverse information that was known to or recklessly disregarded

by Defendants but not disclosed in public statements by Defendants during the Class Period,

Plaintiffs and the other members of the Class acquired Applied Optoelectronics’ securities during

the Class Period at artificially-high prices and were or will be damaged thereby.



                                                 71
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 73 of 77



        198.     At the time of said misrepresentations and omissions, Plaintiffs and other members

of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiffs and the

other members of the Class and the marketplace known the truth regarding AOI’s financial results,

which was not disclosed by Defendants, Plaintiffs and other members of the Class would not have

purchased, sold, or otherwise acquired their AOI’s securities, or, if they had transacted in such

securities during the Class Period, they would not have done so at artificially-inflated prices.

        199.     By virtue of the foregoing, Defendants have violated Section 10(b) of the Exchange

Act, and Rule 10b-5 promulgated thereunder.

        200.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and

the other members of the Class suffered damages in connection with their respective transactions

of the Company’s securities during the Class Period.

        201.     This action was filed within two years of discovery of the fraud and within five

years of each Plaintiffs’ transactions of securities giving rise to the cause of action.

                                           COUNT II
               The Individual Defendants Violated Section 20(a) of the Exchange Act

        202.     Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        203.     The Individual Defendants acted as controlling persons of AOI within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions,

agency, ownership and contractual rights, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false financial statements filed by the Company with

the SEC and disseminated to the investing public, the Individual Defendants had the power to

influence and control, and did influence and control, directly or indirectly, the decision-making of

the Company, including the content and dissemination of the various statements that Plaintiffs

                                                  72
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 74 of 77



contend are false and misleading. The Individual Defendants provided with or had unlimited

access to copies of the Company’s reports, press releases, public filings and other statements

alleged by Plaintiffs to have been misleading prior to and/or shortly after these statements were

issued and had the ability to prevent the issuance of the statements or to cause the statements to be

corrected.

       204.    In particular, each of these Defendants had direct and supervisory involvement in

the day-to-day operations of the Company and, therefore, is presumed to have had the power to

control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same.

       205.    As set forth above, AOI, the Individual Defendants each violated Section 10(b),

and Rule 10b-5 promulgated thereunder, by their acts and omissions as alleged in this Complaint.

       206.    By virtue of their positions as controlling persons, the Individual Defendants are

liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of

Defendants’ wrongful conduct, Plaintiffs and other members of the Class suffered damages in

connection with their transactions of the Company’s securities during the Class Period.

       207.    This action was filed within two years of discovery of the fraud and within five

years of each Plaintiffs’ transactions of securities giving rise to the cause of action.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief and judgment as follows:

               a. Determining that this action is a proper class action, certifying Plaintiffs as class

                   representatives under Federal Rule of Civil Procedure 23 and Plaintiffs’ counsel

                   as class counsel;




                                                  73
   Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 75 of 77



             b. Awarding compensatory damages in favor of Plaintiffs and the other members

                 of the Class against all Defendants, jointly and severally, for all damages

                 sustained as a result of the Defendants’ wrongdoing, in an amount to be proven

                 at trial, including interest thereon;

             c. Awarding Plaintiffs and the Class their reasonable costs and expenses incurred

                 in this action, including counsel fees and expert fees;

             d. Granting extraordinary equitable and/or injunctive relief as permitted by law;

                 and

             e. Such other and further relief as the Court may deem just and proper.

                                 JURY TRIAL DEMANDED

      Plaintiffs hereby demand a jury trial.

Dated: May 24, 2019                            Respectfully submitted,

                                               By: /s/ Joe Kendall ________________________
                                               Joe Kendall
                                               KENDALL LAW GROUP, PLLC
                                               Texas Bar No. 11260700
                                               3811 Turtle Creek Blvd., Suite 1450
                                               Dallas, Texas 75219
                                               Tel.: (214) 744-3000
                                               Fax: (214) 744-3015
                                               jkendall@kendalllawgroup.com

                                               Liaison Counsel for Plaintiffs and Liaison Counsel
                                               for the Class

                                               LEVI & KORSINSKY, LLP
                                               Shannon L. Hopkins (admitted pro hac vice)
                                               Sebastiano Tornatore (admitted pro hac vice)
                                               Gregory M. Potrepka (admitted pro hac vice)
                                               Andrew Rocco (admitted pro hac vice)
                                               1111 Summer Street, Suite 403
                                               Stamford, Connecticut 06905
                                               Tel.: (203) 992-4523
                                               Fax: (212) 363-7171

                                                74
Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 76 of 77



                                 E-mail: shopkins@zlk.com
                                 E-mail: stornatore@zlk.com
                                 E-mail: gpotrepka@zlk.com
                                 E-mail: arocco@zlk.com

                                 - and -

                                 LEVI & KORSINSKY, LLP
                                 Gregory Nespole (admitted pro hac vice)
                                 55 Broadway, 10th floor
                                 New York, New York 10006
                                 Tel.: (212) 363-7500
                                 E-mail: gnespole@zlk.com

                                 Lead Counsel for Plaintiffs and the Class

                                 BRAGAR EAGEL & SQUIRE, P.C.
                                 Marion C. Passmore
                                 Melissa A. Fortunato
                                 101 California Street, Suite 2710
                                 San Francisco, California 94111
                                 Telephone: (415) 365-7149
                                 Email: passmore@bespc.com
                                 Email: fortunato@bespc.com

                                 Counsel for Plaintiff Kugel




                                  75
    Case 4:17-cv-02399 Document 103 Filed on 05/24/19 in TXSD Page 77 of 77



                                  CERTIFICATE OF SERVICE

       I certify that on the 24th day of May 2019, a true and correct copy of the foregoing document

was filed with the Clerk of Court using the CM/ECF system which will send electronic notification

of such filing to all counsel of record.

                                              /s/Joe Kendall
                                              Joe Kendall




                                                76
